Exhibit 10.1

Execution Version

 

--------------------------------------------------------------------------------

$400,000,000

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

May 25, 2006

among

MAGELLAN MIDSTREAM PARTNERS, L.P.

The Lenders Party Hereto

and

WACHOVIA BANK, N.A.,

as Administrative Agent

WACHOVIA CAPITAL MARKETS, LLC and

SUNTRUST ROBINSON HUMPHREY, a division of SunTrust Capital Markets, Inc.,

as Joint Bookrunners and Lead Arrangers

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                 Page ARTICLE I Definitions    1      Section 1.01.    Defined
Terms    1      Section 1.02.    Classification of Loans and Borrowings    21
     Section 1.03.    Terms Generally    21      Section 1.04.    Accounting
Terms; GAAP    22 ARTICLE II The Credits    22      Section 2.01.    Commitments
   22      Section 2.02.    Loans and Borrowings    22      Section 2.03.   
Requests for Revolving Borrowings    23      Section 2.04.    Existing Credit
Agreement    24      Section 2.05.    Swingline Loans    24      Section 2.06.
   Letters of Credit    25      Section 2.07.    Funding of Borrowings    31
     Section 2.08.    Interest Elections    31      Section 2.09.    Termination
and Reduction of Commitments    33      Section 2.10.    Repayment of Loans;
Evidence of Debt    33      Section 2.11.    Prepayment of Loans    34     
Section 2.12.    Fees    34      Section 2.13.    Interest    36      Section
2.14.    Alternate Rate of Interest    37      Section 2.15.    Increased Costs
   37      Section 2.16.    Break Funding Payments    38      Section 2.17.   
Taxes    39      Section 2.18.    Payments Generally; Pro Rata Treatment;
Sharing of Set-offs    40      Section 2.19.    Mitigation Obligations;
Replacement of Lenders    42      Section 2.20.    Increase of Commitments    43
     Section 2.21.    Conversion to Term Loans    45      Section 2.22.   
Extensions of Termination Date; Removal of Lenders    45 ARTICLE III
Representations and Warranties    48      Section 3.01.    Organization; Powers
   48      Section 3.02.    Authorization; Enforceability    48      Section
3.03.    No Undisclosed Liabilities    48      Section 3.04.    Governmental
Approvals; No Conflicts    48      Section 3.05.    Financial Condition; No
Material Adverse Change    48      Section 3.06.    Properties    49     
Section 3.07.    Litigation and Environmental Matters    49      Section 3.08.
   Compliance with Laws    49      Section 3.09.    Investment Company Status   
50      Section 3.10.    Taxes    50      Section 3.11.    ERISA    50     
Section 3.12.    Disclosure    50      Section 3.13.    Intentionally Deleted   
50

 

-i-



--------------------------------------------------------------------------------

     Section 3.14.    Subsidiaries    51      Section 3.15.    Margin Stock   
51      Section 3.16.    Licenses and Permits    51      Section 3.17.   
Intentionally Deleted    51      Section 3.18.    No Default    51 ARTICLE IV
Conditions    51      Section 4.01.    Effective Date    51      Section 4.02.
   Each Credit Event    53 ARTICLE V Affirmative Covenants    53      Section
5.01.    Financial Statements; Ratings Change and Other Information    53     
Section 5.02.    Notices of Material Events    55      Section 5.03.   
Existence; Conduct of Business    55      Section 5.04.    Payment of
Obligations    55      Section 5.05.    Maintenance of Properties; Insurance   
55      Section 5.06.    Books and Records; Inspection Rights    56      Section
5.07.    Compliance with Laws    56      Section 5.08.    Use of Proceeds and
Letters of Credit    56      Section 5.09.    Compliance with ERISA    56     
Section 5.10.    Intentionally Deleted    56      Section 5.11.    Compliance
with Environmental Laws; Environmental Reports    57      Section 5.12.   
Further Assurances    57 ARTICLE VI Negative Covenants    57      Section 6.01.
   Indebtedness    57      Section 6.02.    Liens    58      Section 6.03.   
Fundamental Changes    60      Section 6.04.    Investments, Loans, Advances,
Guarantees and Acquisitions    60      Section 6.05.    Intentionally Deleted   
61      Section 6.06.    Restricted Payments    61      Section 6.07.   
Transactions with Affiliates    62      Section 6.08.    Restrictive Agreements
   62      Section 6.09.    Constitutive Documents    62      Section 6.10.   
Limitations on New Businesses    62      Section 6.11.    Intentionally Deleted
   63      Section 6.12.    Changes in Fiscal Year    63      Section 6.13.   
Intentionally Deleted    63      Section 6.14.    Intentionally Deleted    63
     Section 6.15.    Intentionally Deleted    63      Section 6.16.    Maximum
Leverage Ratio    63 ARTICLE VII Events of Default    63 ARTICLE VIII The
Administrative Agent    65 ARTICLE IX Miscellaneous    67      Section 9.01.   
Notices    67      Section 9.02.    Waivers; Amendments    68      Section 9.03.
   Expenses; Indemnity; Damage Waiver    69

 

-ii-



--------------------------------------------------------------------------------

     Section 9.04.    Successors and Assigns    70      Section 9.05.   
Survival    73      Section 9.06.    Counterparts; Integration; Effectiveness   
74      Section 9.07.    Severability    74      Section 9.08.    Right of
Setoff    74      Section 9.09.    Governing Law; Jurisdiction; Consent to
Service of Process    75      Section 9.10.    WAIVER OF JURY TRIAL    75     
Section 9.11.    Headings    76      Section 9.12.    Confidentiality    76     
Section 9.13.    Interest Rate Limitation    76      Section 9.14.    USA
Patriot Act    76      Section 9.15.    Separateness    77      Section 9.16.   
Restricted Subsidiaries    77      Section 9.17.    No Personal Liability of
Directors, Officers, Employees and Unitholders    77

SCHEDULES:

Schedule 2.01 — Commitments

Schedule 2.06 — Existing Letters of Credit

Schedule 3.03 — Disclosed Matters

Schedule 3.14 — Subsidiaries

Schedule 6.01 — Existing Indebtedness

Schedule 6.02 — Existing Liens

Schedule 6.08 — Existing Restrictions

EXHIBITS:

Exhibit A — Form of Assignment and Assumption

Exhibit B — Form of Opinion of Borrower’s Counsel

Exhibit C — Form of Commitment Increase Notice

Exhibit D — Form of New Lender Agreement

Exhibit E — Form of Opinion of In-House Counsel

ANNEX

Annex 1 — Certain Adjustments to Consolidated EBITDA

 

-iii-



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of May 25,
2006, among MAGELLAN MIDSTREAM PARTNERS, L.P., the LENDERS party hereto, and
WACHOVIA BANK, N.A., as Administrative Agent.

The Borrower, the lenders party thereto, JPMorgan Chase Bank, as the
administrative agent, and certain other parties thereto entered into the
Existing Credit Agreement (hereinafter defined). The Borrower now requests that
the Administrative Agent, the Issuing Bank and the Lenders amend and restate the
Existing Credit Agreement in its entirety and provide the Borrower with a credit
facility pursuant to which the Lenders will commit to make Loans in a principal
amount of up to $400,000,000 outstanding at any time.

In connection therewith, the Administrative Agent has agreed to serve in such
capacity for the Lenders and the Administrative Agent, the Issuing Bank and the
Lenders are agreeable to the Borrower’s request, subject to the terms of this
Agreement.

NOW THEREFORE, in consideration of the foregoing and the mutual covenants set
forth herein, the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders agree to amend and restate the Existing Credit Agreement in its entirety
as follows:

ARTICLE I

Definitions

Section 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acquisition Quarter” has the meaning assigned to such term in Section 6.16.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means Wachovia Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.



--------------------------------------------------------------------------------

“Agreement” shall have the meaning set forth in the introductory paragraph
hereof.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Base CD Rate in effect on
such day plus 1% and (c) the Federal Funds Effective Rate in effect on such day
plus  1/2 of 1%. Any change in the Alternate Base Rate due to a change in the
Prime Rate, the Base CD Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Base CD Rate or the Federal Funds Effective Rate, as the case may be.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.

“Applicable Rate” means, for any day, with respect to any ABR Loan, Eurodollar
Revolving Loan or LMIR Swingline Loan, or with respect to the commitment fees,
utilization fees and term out premiums payable hereunder, as the case may be,
the applicable rate per annum set forth below under the caption “ABR Spread,”
“Eurodollar Spread,” “LMIR Spread,” “Commitment Fee Rate,” “Utilization Fee
Rate,” or “Term Out Premium,” as the case may be, based upon the ratings by
Moody’s and S&P, respectively, applicable on such date to the Index Debt:

 

Index Debt Ratings

   ABR Spread     Eurodollar
Spread and
LMIR Spread     Commitment
Fee Rate     Utilization Fee
Rate     Term Out
Premium  

Category 1

³A-/A3

   0.00 %   .25 %   .05 %   .05 %   .25 %

Category 2

BBB+/Baa1

   0.00 %   .30 %   .07 %   .05 %   .25 %

Category 3

BBB/Baa2

   0.00 %   .40 %   .09 %   .05 %   .25 %

Category 4

BBB-/Baa3

   0.00 %   .55 %   .11 %   .10 %   .25 %

Category 5

£BB+/Ba1

   0.00 %   .70 %   .125 %   .10 %   .25 %

In the event that, and at the time that, the Revolving Loans are converted to
Term Loans pursuant to Section 2.21 hereof, the ABR Spread and the Eurodollar
Spread shall automatically increase by the Term Out Premium.

For purposes of the foregoing, (i) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then the Applicable Rate
shall be based on the rating for the Index Debt established by the other rating
agency; (ii) if the ratings established or deemed to have been established by
Moody’s and S&P for the Index Debt shall fall within different Categories, the
Applicable Rate shall be based on the higher of the two ratings (unless one of
the ratings is two or more Categories lower than the other, in which case the
Applicable Rate shall be determined by reference to the Category next below that
of the higher of the two ratings); and (iii) if the

 

-2-



--------------------------------------------------------------------------------

ratings established or deemed to have been established by Moody’s and S&P for
the Index Debt shall be changed (other than as a result of a change in the
rating system of Moody’s or S&P), such change shall be effective as of the date
on which it is first announced by the applicable rating agency, irrespective of
when notice of such change shall have been furnished by the Borrower to the
Administrative Agent and the Lenders pursuant to Section 5.01 or otherwise. Each
change in the Applicable Rate shall apply during the period commencing on the
effective date of such change and ending on the date immediately preceding the
effective date of the next such change. If the rating system of Moody’s or S&P
shall change, or if either such rating agency shall cease to be in the business
of rating corporate debt obligations, the Borrower and the Lenders shall
negotiate in good faith to amend this definition to reflect such changed rating
system or the unavailability of ratings from such rating agency and, pending the
effectiveness of any such amendment, the Applicable Rate shall be determined by
reference to the rating most recently in effect prior to such change or
cessation.

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“Assessment Rate” means, for any day, the annual assessment rate in effect on
such day that is payable by a member of the Bank Insurance Fund classified as
“well capitalized” and within supervisory subgroup “B” (or a comparable
successor risk classification) within the meaning of 12 C.F.R. Part 327 (or any
successor provision) to the Federal Deposit Insurance Corporation for insurance
by such Corporation of time deposits made in dollars at the offices of such
member in the United States; provided that if, as a result of any change in any
law, rule or regulation, it is no longer possible to determine the Assessment
Rate as aforesaid, then the Assessment Rate shall be such annual rate as shall
be determined by the Administrative Agent to be representative of the cost of
such insurance to the Lenders.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Availability Period” means the period from and including the Effective Date to
but excluding the Maturity Date.

“Available Cash” has the meaning set forth in the Partnership Agreement.

“Base CD Rate” means the sum of (a) the Three Month Secondary CD Rate multiplied
by the Statutory Reserve Rate plus (b) the Assessment Rate.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Magellan Midstream Partners, L.P., a Delaware limited
partnership.

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

 

-3-



--------------------------------------------------------------------------------

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by Law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Change in Control” means the occurrence of any of the following events: (a) the
acquisition of greater than 50% of the voting or economic interests in the
General Partner by any Person, other than Holdings, unless such Person has a
consolidated net worth of greater than $500,000,000; (b) the General Partner
shall cease to directly own and control, of record and beneficially, 100% of the
general partner interests in the Borrower or the General Partner shall cease to
be the sole general partner of the Borrower; and (c) any “person” or “group” (as
such terms are used in Sections 13(d) and 14(d) under the Exchange Act),
excluding Holdings and its Affiliates, shall become, or obtain rights (whether
by means or warrants, options or otherwise) to become, the “beneficial owner”
(as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act) directly or
indirectly, of a number of Units that would entitle such person or group to vote
Units representing, in the aggregate, more than 20% of the total number of
Outstanding Units at any annual meeting of the unitholders of the Borrower or
otherwise in the election of directors of the General Partner.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

“Class”, when used in reference to any Loan or Borrowing, refers to such Loan,
or the Loans comprising such Borrowing, as Revolving Loans, Swingline Loans or
Term Loans.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans, to convert the Revolving Loans outstanding on the
Maturity Date to Term Loans and to acquire participations in Letters of Credit
and Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such

 

-4-



--------------------------------------------------------------------------------

Lender’s Revolving Credit Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.09, (b) increased from time
to time pursuant to Section 2.20, and (c) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04. The
initial amount of each Lender’s Commitment is set forth on Schedule 2.01, or in
the Assignment and Assumption pursuant to which such Lender shall have assumed
its Commitment, as applicable. The initial aggregate amount of the Lenders’
Commitments is $400,000,000.

“Commitment Increase Notice” has the meaning assigned to such term in
Section 2.20.

“Consenting Lender” has the meaning assigned to such term in Section 2.22.

“Consolidated EBITDA” means, with respect to the Borrower and its Restricted
Subsidiaries for any period, Consolidated Net Income for such period plus,
without duplication and to the extent reflected as a charge in the statement of
such Consolidated Net Income for such period, the sum of (a) income tax expense,
(b) interest expense, amortization or write-off of debt discount and debt
issuance costs and commissions, discounts and other fees and charges associated
with Indebtedness (including the Indebtedness hereunder), (c) depreciation and
amortization expense, (d) amortization of intangibles and organization costs,
(e) any extraordinary non-cash expenses or losses, including, in any event,
non-cash asset write-downs and (f) any extraordinary, unusual or non-recurring
cash income or gains to the extent not included in Consolidated Net Income, and
minus, (i) to the extent included in the statement of such Consolidated Net
Income for such period, any extraordinary, unusual or non-recurring non-cash
income or gains (including, whether or not otherwise includable as a separate
item in the statement of such Consolidated Net Income for such period, gains on
the sales of assets outside of the ordinary course of business) and (ii) any
cash payments made during such period in respect of items described in clause
(e) above subsequent to the fiscal quarter in which the relevant non-cash
expenses or losses were reflected as a charge in the statement of Consolidated
Net Income, all as determined on a consolidated basis. For purposes of
calculating Consolidated EBITDA for any period, adjustments shall be made to
income and expenses as set forth on Annex 1 hereto. Additionally, for purposes
of calculating Consolidated EBITDA for any period, if during such period the
Borrower or any Restricted Subsidiary acquires any Person (or any interest in
any Person) or all or substantially all of the assets of any Person, the
Consolidated EBITDA attributable to such assets or an amount equal to the
percentage of ownership of the Borrower or a Restricted Subsidiary, as the case
may be, in such Person times the Consolidated EBITDA of such Person, for such
period determined on a pro forma basis may be included as Consolidated EBITDA
for such period as if such acquisition occurred on the first day of such period;
provided, that during the portion of such period that follows such acquisition,
the computation in respect of the Consolidated EBITDA of such Person or such
assets, as the case may be, shall be made on the basis of actual (rather than
pro forma) results. Such pro forma calculations shall be determined (1) in good
faith by a Financial Officer, and (2) without giving effect to any anticipated
or proposed change in operations, revenues, expenses or other items included in
the computation of Consolidated EBITDA unless otherwise approved by the
Administrative Agent, such approval not to be unreasonably withheld. In
connection with any Material Project, Consolidated EBITDA, as used in
determining the Leverage Ratio, shall be modified so as to include Material
Project EBITDA Adjustments.

 

-5-



--------------------------------------------------------------------------------

“Consolidated Indebtedness” means the consolidated Indebtedness of the Borrower
and its Restricted Subsidiaries. For the purpose of calculating the Leverage
Ratio, “Consolidated Indebtedness” shall not include obligations of the Borrower
or any Restricted Subsidiaries under any Hybrid Securities.

“Consolidated Net Income” means for any period, the consolidated net income (or
loss) of the Borrower and its Restricted Subsidiaries, as applicable, determined
on a consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income (or deficit) of any Person accrued prior to the date it
becomes a Restricted Subsidiary of the Borrower, or is merged into or
consolidated with the Borrower or any of its Restricted Subsidiaries, as
applicable, (b) the income (or deficit) of any Person (other than a Restricted
Subsidiary of the Borrower, as applicable) in which the Borrower or any of its
Restricted Subsidiaries, as applicable, has an ownership interest, except to the
extent that any such income is actually received by the Borrower or any of its
Restricted Subsidiaries, as applicable, in the form of dividends or similar
distributions, and (c) the undistributed earnings of any Restricted Subsidiary
of the Borrower, to the extent that the declaration or payment of dividends or
similar distributions by such Restricted Subsidiary is not at the time permitted
by the terms of any Contractual Obligation (other than under any Note Purchase
Document (as defined in the Note Purchase Agreement) or any Loan Document) or by
any Law applicable to such Restricted Subsidiary.

“Consolidated Net Tangible Assets” means the aggregate amount of assets (less
applicable reserves and other properly deductible items) after deducting
therefrom (a) the value of all goodwill, customer lists, covenants not to
compete, trade names, trademarks, patents, copyrights, franchises, organization
expenses, formulas and processes, option rights, and other like intangibles and
(b) all current liabilities (other than current maturities of long term debt);
all as reflected in the Borrower’s most recent consolidated balance sheet
contained in the Borrower’s financial statements most recently delivered to the
Administrative Agent pursuant to Section 5.01(a) or (b) prior to the time as of
which “Consolidated Net Tangible Assets” shall be determined.

“Contractual Obligation” means as to any Person, any provision of any security
issued by such Person or of any material agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.03 or previously disclosed in the
SEC Documents.

 

-6-



--------------------------------------------------------------------------------

“Dispose” means with respect to any property, to sell, lease, engage in a sale
and leaseback with respect thereto, assign, convey, transfer or otherwise
dispose thereof. The term “Disposition” shall have a correlative meaning.

“dollars” or “$” refers to lawful money of the United States of America.

“EDGAR” means the Electronic Data Gathering, Analysis, and Retrieval computer
system for the receipt, acceptance, review and dissemination of documents
submitted to the SEC in electronic format.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Environmental Laws” means all applicable laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, or legally enforceable
directives issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, the management or release of any Hazardous Material or to health
(with respect to exposure to Hazardous Materials) and safety matters.

“Environmental Liability” means any liability (including any liability for
damages, costs of environmental remediation, fines, penalties or indemnities),
of the Borrower or any Subsidiary resulting from or based upon (a) violation of
any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release of any Hazardous Materials into the
environment or (e) any contract or other written agreement pursuant to which
liability is assumed by or imposed against Borrower or any Subsidiary with
respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under

 

-7-



--------------------------------------------------------------------------------

Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by the Borrower or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan; or (g) the receipt by the
Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Existing Issuing Bank” means JPMorgan Chase Bank, in its capacity as issuing
bank in respect of an Existing Letter of Credit.

“Existing Letters of Credit” means the outstanding letters of credit set forth
on Schedule 2.06.

“Event of Default” has the meaning assigned to such term in ARTICLE VII.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located and (c) in the case
of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 2.19(b)), any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement (or designates a new lending office) or is attributable to
such Foreign Lender’s failure to comply with Section 2.17(e), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 2.17(a).

“Existing Credit Agreement” means that certain Credit Agreement dated as of
May 25, 2004, among Borrower, JPMorgan Chase Bank, as the administrative agent,
and the lenders party thereto.

“Existing Maturity Date” has the meaning set forth in Section 2.22.

 

-8-



--------------------------------------------------------------------------------

“Extended Maturity Date” means, as at any date, the date to which the Maturity
Date has then most recently been extended pursuant to Section 2.22.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Fee Letters” means collectively, the Wachovia Fee Letter and the SunTrust Fee
Letter.

“Final Maturity Date” means (i) if the Revolving Loans are converted to Term
Loans pursuant to Section 2.22, then with respect to any Term Loan, the date
that is one year from the then current Maturity Date as of the time of such
conversion, or (ii) if the Revolving Loans are not so converted, the Maturity
Date.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the General Partner.

“First Extension Option” shall have the meaning set forth in Section 2.22.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time.

“General Partner” means Magellan GP, LLC, a Delaware limited liability company
and the general partner of the Borrower.

“Governmental Approval” means (i) any authorization, consent, approval, license,
waiver, ruling, permit, tariff, rate, certification, exemption, filing,
variance, claim, order, judgment, decree, sanction or publication of, by or
with; (ii) any notice to; (iii) any declaration of or with; or (iv) any
registration by or with, or any other action or deemed action by or on behalf
of, any Governmental Authority.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

-9-



--------------------------------------------------------------------------------

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas and all other substances or wastes of any
nature regulated pursuant to any applicable Environmental Law.

“Holdings” means Magellan Midstream Holdings, L.P.

“Holdings GP” means Magellan Midstream Holdings GP LLC, the general partner of
Holdings.

“Hybrid Securities” means any hybrid preferred securities consisting of trust
preferred securities or deferrable interest subordinated debt securities with
maturities of at least 20 years issued by wholly owned special purpose entities
that are Restricted Subsidiaries.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
accounts payable incurred in the ordinary course of business), (e) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (f) all Guarantees by such Person of
Indebtedness of others, (g) all Capital Lease Obligations of such Person,
(h) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty and (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances;
provided however that in no event shall “Indebtedness” include any contingent
reimbursement obligation arising under a Letter of Credit to the extent such
reimbursement obligation has been cash collateralized. The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

 

-10-



--------------------------------------------------------------------------------

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person or subject to any
other credit enhancement.

“Information Memorandum” means the Confidential Information Memorandum dated
May, 2006 relating to the Borrower and the Transactions.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08.

“Interest Payment Date” means (a) with respect to any ABR Loan and any Swingline
Loan, the last day of each March, June, September and December and (b) with
respect to any Eurodollar Loan, the last day of the Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

“Issuing Bank” means Wachovia Bank, N.A., in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i). The term “Issuing Bank” shall also mean the Existing Issuing
Bank solely as such term is used in reference to the Existing Letters of Credit.
The Issuing Bank may, in its discretion, arrange for one or more Letters of
Credit to be issued by Affiliates of the Issuing Bank, in which case the term
“Issuing Bank” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.

“Joint Bookrunners and Lead Arrangers” means Wachovia Capital Markets, LLC and
SunTrust Robinson Humphrey, a division of SunTrust Capital Markets, Inc., in
their capacity as Joint Bookrunners and Lead Arrangers hereunder.

 

-11-



--------------------------------------------------------------------------------

“Law” means all laws, statutes, treaties, ordinances, codes, acts, rules,
regulations, Government Approvals and orders of all Governmental Authorities,
whether now or hereafter in effect.

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower or converted into a Revolving Loan pursuant to Section 2.06(e) at such
time. The LC Exposure of any Lender at any time shall be its Applicable
Percentage of the total LC Exposure at such time.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption. Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lender.

“Letter of Credit” means the Existing Letters of Credit and any letter of credit
issued pursuant to this Agreement.

“Letter of Credit Collateral Account” shall have the meaning set forth in
Section 2.06.

“Leverage Ratio” means, at any date, the ratio of (i) Consolidated Indebtedness
at such date to (ii) Consolidated EBITDA for the four consecutive fiscal
quarters most recently ended on or prior to such date for which financial
information is available.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Page 3750 of the Dow Jones Market Service (or on
any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.

“LIBOR Market Index Rate” means, for any day, the rate for one month U.S. dollar
deposits as reported on Page 3750 of the Dow Jones Market Service (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service, providing rate quotations comparable to those currently
provided on such page of such Service, as determined by the Administrative Agent
from time to time for purposes of providing quotations

 

-12-



--------------------------------------------------------------------------------

of interest rates applicable to dollar deposits in the London interbank market)
at approximately 11:00 a.m., London time, for such day, provided, if such day is
not a Business Day, the immediately preceding Business Day (or if not so
reported, then as determined by the Administrative Agent from another recognized
source or interbank quotation).

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“LMIR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the LIBOR Market Index Rate.

“Loan Documents” means this Agreement, any promissory notes executed in
connection herewith, the Letters of Credit (and any applications therefor and
reimbursement agreements relating thereto), the Fee Letters and any other
agreements and documents executed and delivered in connection with this
Agreement.

“Loans” means the loans (including Revolving Loans, Swingline Loans and the Term
Loans, if any) made by the Lenders to the Borrower pursuant to this Agreement.

“Material Acquisition” shall mean one or more acquisitions by the Borrower
and/or its Restricted Subsidiaries of assets or entities or operating lines or
divisions in any rolling 12-month period for an aggregate purchase price of not
less than $30,000,000.

“Material Adverse Change” means any event, development or circumstance that has
had or could reasonably be expected to have a material adverse effect on (a) the
business, assets, property, condition (financial or otherwise) of the Borrower
and its Subsidiaries taken as a whole, or (b) the validity or enforceability of
any material provision of this Agreement or any material rights or remedies of
the Administrative Agent and the Lenders hereunder.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit) and obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and its Restricted Subsidiaries in an aggregate principal
amount exceeding $25,000,000. For purposes of determining Material Indebtedness,
the “principal amount” of the obligations of the Borrower or any Restricted
Subsidiary in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Borrower or
such Restricted Subsidiary would be required to pay if such Swap Agreement were
terminated at such time.

“Material Project” shall mean any capital expansion project by the Borrower or
its Restricted Subsidiaries in connection with which multi-year customer
contracts have been entered into prior to the commencement of construction and
which has a budgeted aggregate capital cost to Borrower or its Restricted
Subsidiaries in excess of $20,000,000.

 

-13-



--------------------------------------------------------------------------------

“Material Project EBITDA Adjustments” shall mean, with respect to each Material
Project, (A) prior to completion of the Material Project, a percentage (based on
the then-current completion percentage of the Material Project) of an amount to
be approved by the Administrative Agent as the projected Consolidated EBITDA of
the Borrower or its Restricted Subsidiaries attributable to such Material
Project (such amount to be determined based on multi-year customer contracts
relating to such Material Project, the creditworthiness of the other parties to
such contracts and projected revenues from such contracts, capital costs and
expenses, scheduled completion, and other factors deemed appropriate by
Administrative Agent) shall be added to actual Consolidated EBITDA for the
Borrower and its Restricted Subsidiaries for the fiscal quarter in which
construction of such Material Project commences and for each fiscal quarter
thereafter until completion of the Material Project (net of any actual
Consolidated EBITDA of the Borrower or its Restricted Subsidiaries attributable
to such Material Project following its completion), provided that if
construction of the Material Project is not completed by the scheduled
completion date, then the foregoing amount shall be reduced by the following
percentage amounts depending on the period of delay for completion (based on the
period of actual delay or then-estimated delay, whichever is longer): (i) longer
than 90 days, but not more than 180 days, 25%, (ii) longer than 180 days but not
more than 270 days, 50%, and (iii) longer than 270 days, 100%; and (B) beginning
with the first full fiscal quarter following completion of the Material Project
and for the two immediately succeeding fiscal quarters, an amount equal to the
projected Consolidated EBITDA of the Borrower or its Restricted Subsidiaries
attributable to the Material Project for the balance of the four full fiscal
quarter period following completion shall be added to the actual Consolidated
EBITDA of the Borrower or its Restricted Subsidiaries attributable to the
Material Project for such fiscal quarter or quarters, for determining
Consolidated EBITDA for the fiscal quarter then ending and the immediately
preceding three fiscal quarters. Notwithstanding the foregoing, (i) no such
additions shall be allowed with respect to any Material Project unless not later
than 45 days prior to the delivery of any certificate required by the terms and
provisions of Section 5.01(c) to the extent Material Project EBITDA Adjustments
will be made to Consolidated EBITDA in determining compliance with Section 6.16,
the Borrower shall have delivered to the Administrative Agent, and the
Administrative Agent shall have approved (such approval not to be unreasonably
withheld), written pro forma projections of Consolidated EBITDA of the Borrower
or its Restricted Subsidiaries attributable to such Material Project and such
other information and documentation as the Administrative Agent may reasonably
request, all in form and substance satisfactory to the Administrative Agent, and
(ii) the aggregate amount of all Material Project EBITDA Adjustments during any
period shall be limited to 25% of the total actual Consolidated EBITDA of the
Borrower and its Restricted Subsidiaries for such period (which total actual
Consolidated EBITDA shall be determined without including any Material Project
EBITDA Adjustments or any adjustments in respect of any acquisitions as provided
in the definition of Consolidated EBITDA).

“Maturity Date” means the earlier of (x) the later of (i) May 25, 2011 and
(ii) the then current Extended Maturity Date, if applicable, and (y) the date
which is the effective date of any other termination, cancellation or
acceleration of all Commitments hereunder.

“Moody’s” means Moody’s Investors Service, Inc.

 

-14-



--------------------------------------------------------------------------------

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“New Lender” has the meaning assigned to such term in Section 2.20.

“New Lender Agreement” has the meaning assigned to such term in Section 2.20.

“Nominee” has the meaning set forth in Section 2.22.

“Non-Consenting Lender” has the meaning set forth in Section 2.22.

“Note Purchase Agreement” means the Amended and Restated Note Purchase
Agreement, dated May 25, 2004, by and among Magellan Pipeline Company, L.P.
(formerly Magellan Pipeline Company, LLC), the Borrower, the General Partner,
and the purchasers party thereto.

“Notice of Extension” has the meaning set forth in Section 2.22.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

“Outstanding Units” has the meaning set forth in the Partnership Agreement

“Participant” has the meaning set forth in Section 9.04.

“Partnership Agreement” means the Fourth Amended and Restated Agreement of
Limited Partnership of the Borrower dated as of April 13, 2005, as amended by
those amendments dated February 9, 2006, and February 15, 2006.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Pension Plan” shall have the meaning set forth in Section 3(2)(A) of ERISA
(other than a Multiemployer Plan), established or maintained by the Borrower or
any of its Restricted Subsidiaries or any ERISA Affiliate or as to which the
Borrower or any of its Restricted Subsidiaries or any ERISA Affiliate
contributes or is a member or otherwise may have any liability.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;

 

-15-



--------------------------------------------------------------------------------

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of ARTICLE VII;

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;

(g) Liens securing obligations (other than obligations representing Indebtedness
for borrowed money) under operating, reciprocal easement or similar agreements
entered into in the ordinary course of business of the Borrower and its
Subsidiaries;

(h) licenses of patents, trademarks and other intellectual property rights
granted by the Borrower or any of its Subsidiaries in the ordinary course of
business and not interfering in any material respect with the ordinary conduct
of the business of the Borrower or such Subsidiary;

(i) the lien reserved in leases for rent and for compliance with the terms of
the lease in the case of leasehold estates;

(j) any Lien in favor of any Governmental Authority to secure partial, progress,
advance or other payments pursuant to any contract or statute, or any Lien
securing industrial development, pollution control or similar revenue bonds; and

(k) any easements, exceptions or reservations in any property or assets granted
or reserved for the purpose of pipelines, roads, the removal of oil, gas, coal
or other minerals, and other like purposes, or for the joint or common use of
real property, facilities and equipment which are incidental to, and do not
materially interfere with, the ordinary conduct of the Borrower’s and/or its
Subsidiaries’ business.

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness except as otherwise permitted above.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

 

-16-



--------------------------------------------------------------------------------

(b) investments in commercial paper, asset backed securities, auction rate
securities or similar instruments maturing or resetting within 270 days from the
date of acquisition thereof and having, at such date, a credit rating of at
least A-2 or AA from S&P or P-2 or Aa2 from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;

(e) money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, as amended, (ii) are rated AAA by
S&P and Aaa by Moody’s and (iii) have portfolio assets of at least
$5,000,000,000;

(f) securities with maturities of six months or less from the date of
acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (b) of this definition;
and

(g) shares of money market mutual or similar funds which invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this
definition, except that with respect to the maturities of the assets included in
such funds the requirements of clauses (a) through (f) shall not be applied to
the individual assets included in such funds but to the weighted-average
maturity of all assets included in such funds.

“Permitted Joint Venture”: any Person (other than a Subsidiary) in which the
Borrower, directly or through Subsidiaries, holds equity interests representing
less than 100%, of the total outstanding equity interests of such Person.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Wachovia Bank, N.A. as its prime rate in effect at its principal
office in Charlotte, North Carolina; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

 

-17-



--------------------------------------------------------------------------------

“Re-Allocation Date” has the meaning assigned to such term in Section 2.20.

“Register” has the meaning set forth in Section 9.04.

“Regulation D” means Regulation D of the Board, as the same is from time to time
in effect, and all official rulings and interpretations thereunder or thereof.

“Regulation T” means Regulation T of the Board, as the same is from time to time
in effect, and all official rulings and interpretations thereunder or thereof.

“Regulation U” means Regulation U of the Board, as the same is from time to time
in effect, and all official rulings and interpretations thereunder or thereof.

“Regulation X” means Regulation X of the Board, as the same is from time to time
in effect, and all official rulings and interpretations thereunder or thereof.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing, in the aggregate, more than 50% of the sum
of the total Revolving Credit Exposures and unused Commitments at such time;
provided that notwithstanding anything contained in this Agreement to the
contrary, at any time during the Term Out Period the term “Required Lenders”
shall mean Lenders in the aggregate holding at least 50% of the aggregate unpaid
principal amount of the outstanding Term Loans.

“Response” means (a) “response” as such term is defined in CERCLA, 42 U.S.C.
§9601(25), and (b) all other actions required by any Governmental Authority or
voluntarily undertaken to: (i) clean up, remove, treat, abate, or in any other
way address any Hazardous Material in the environment; (ii) prevent the release
of any Hazardous Material; or (iii) perform studies and investigations in
connection with clause (i) or (ii) above.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any option, warrant or other right
to acquire any such Equity Interests in the Borrower.

“Restricted Subsidiary” means each of (a) (i) Magellan Operating GP, LLC., a
Delaware limited liability company, (ii) Magellan OLP, L.P., a Delaware limited
partnership, (iii) Magellan Pipeline Company, L.P., a Delaware limited
partnership, (iv) Magellan Pipeline GP, LLC, a Delaware limited liability
company, (v) Magellan NGL, LLC, a Delaware limited liability company,
(vi) Magellan Ammonia Pipeline, L.P., a Delaware limited partnership, (vii)

 

-18-



--------------------------------------------------------------------------------

Magellan Terminals Holdings, L.P., a Delaware limited partnership,
(viii) Magellan Pipelines Holdings, L.P., a Delaware limited partnership, and
(ix) Magellan Asset Services, L.P., a Delaware limited partnership, and (b) any
other Subsidiary of the Borrower designated by the Borrower as a Restricted
Subsidiary pursuant to Section 9.16.

“Revolving Credit Exposure” means, with respect to any Lender, at any time prior
to any conversion of Revolving Loans to Term Loans pursuant to Section 2.21, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.

“Revolving Loan” means a Loan made pursuant to Section 2.03.

“S&P” means Standard & Poor’s.

“SEC” means the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).

“SEC Documents” means the Borrower’s filings with the SEC publicly available.

“Second Extension Option” shall have the meaning set forth in Section 2.22.

“Services Agreement” means the Services Agreement dated as of January 1, 2006,
among the General Partner, the Borrower, and Magellan Midstream Holdings GP,
LLC, as in effect as of the date hereof without giving any effect to any
subsequent amendment, supplement or other modification thereto or termination
thereof not approved of by the Required Lenders if such amendment, supplement or
other modification thereto or termination thereof would reasonably be expected
to adversely affect the Lenders.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject (a) with
respect to the Base CD Rate, for new negotiable non-personal time deposits in
dollars of over $100,000 with maturities approximately equal to three months and
(b) with respect to the Adjusted LIBO Rate, for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board). Such
reserve percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other

 

-19-



--------------------------------------------------------------------------------

entity (a) of which securities or other ownership interests representing more
than 50% of the equity or more than 50% of the ordinary voting power or, in the
case of a partnership, more than 50% of the general partnership interests are,
as of such date, owned, controlled or held, or (b) that is, as of such date,
otherwise Controlled, by the parent or one or more subsidiaries of the parent or
by the parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower.

“SunTrust Fee Letter” means the letter agreement dated May 1, 2006, between the
Borrower, SunTrust Robinson Humphrey, a division of SunTrust Capital Markets,
Inc. and SunTrust Bank pertaining to certain fees payable to SunTrust Robinson
Humphrey, a division of SunTrust Capital Markets, Inc.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lender” means Wachovia Bank, N.A., in its capacity as the lender of
Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.05.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Term Loan” means a Revolving Loan that is converted to a Term Loan pursuant to
Section 2.21.

“Term Out Period” means the period commencing on the Maturity Date and ending on
the first anniversary thereof.

“Three Month Secondary CD Rate” means, for any day, the secondary market rate
for three month certificates of deposit reported as being in effect on such day
(or, if such day is not a Business Day, the next preceding Business Day) by the
Board through the public information telephone line of the Federal Reserve Bank
of New York (which rate will, under the current practices of the Board, be
published in Federal Reserve Statistical Release H.15(519) during the week
following such day) or, if such rate is not so reported on such day or such next
preceding Business Day, the average of the secondary market quotations for three
month certificates of deposit of major money center banks in New York City
received at approximately 10:00 a.m.,

 

-20-



--------------------------------------------------------------------------------

New York City time, on such day (or, if such day is not a Business Day, on the
next preceding Business Day) by the Administrative Agent from three negotiable
certificate of deposit dealers of recognized standing selected by it.

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate or
the LIBOR Market Index Rate.

“Units” has the meaning set forth in the Partnership Agreement

“Unrestricted Subsidiary” means any Subsidiary other than a Restricted
Subsidiary.

“Wachovia Fee Letter” means the letter agreement dated May 1, 2006, between the
Borrower, the Administrative Agent and Wachovia Capital Markets, LLC pertaining
to certain fees payable to the Administrative Agent.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

Section 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan” or a “Term Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and
Type (e.g., a “Eurodollar Revolving Loan” or a “Eurodollar Term Loan”).
Borrowings also may be classified and referred to by Class (e.g., a “Revolving
Borrowing”) or by Type (e.g., a “Eurodollar Borrowing”) or by Class and Type
(e.g., a “Eurodollar Revolving Borrowing”).

Section 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

-21-



--------------------------------------------------------------------------------

Section 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in a manner satisfactory to the Borrower and
the Required Lenders.

ARTICLE II

The Credits

Section 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees (i) to make Revolving Loans to the Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result in (a) such Lender’s Revolving Credit Exposure exceeding such Lender’s
Commitment or (b) the sum of the total Revolving Credit Exposures exceeding the
total Commitments and (ii) at the election of the Borrower, to convert the
principal amount of any Revolving Loans remaining outstanding on the Maturity
Date to Term Loans pursuant to Section 2.21. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
prepay and re-borrow Revolving Loans.

Section 2.02. Loans and Borrowings. (a) Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.

(b) Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Swingline Loan shall be an ABR Loan or LMIR Loan as
the Borrower may request in accordance herewith. Each Lender at its option may
make any Eurodollar Loan by causing any domestic or foreign branch or Affiliate
of such Lender to make such Loan; provided that any exercise of such option
shall not affect the obligation of the Borrower to repay such Loan in accordance
with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral

 

-22-



--------------------------------------------------------------------------------

multiple of $1,000,000 and not less than $1,000,000. At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $1,000,000 and not less than $1,000,000; provided
that an ABR Revolving Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the total Commitments or that is required to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e). Each Swingline Loan shall be in an amount that is an integral
multiple of $100,000 and not less than $100,000. Borrowings of more than one
Type may be outstanding at the same time; provided that there shall not at any
time be more than a total of ten (10) Eurodollar Revolving Borrowings
outstanding.

(d) Notwithstanding any other provision of this Agreement, (i) the Borrower
shall not be entitled to request, or to elect to convert (except for a
conversion to a Term Loan pursuant to Section 2.21) or continue, any Revolving
Loan if the Interest Period requested with respect thereto would end after the
Maturity Date and (ii) the Borrower shall not be entitled to request, to elect
to convert or continue, any Term Loan if the Interest Period requested with
respect thereto would end after the Final Maturity Date.

Section 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m.,
New York City time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 11:00 a.m., New
York City time, one Business Day before the date of the proposed Borrowing;
provided that any such notice of an ABR Revolving Borrowing to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e) may be
given not later than 10:00 a.m., New York City time, on the date of the proposed
Borrowing. Each such telephonic Borrowing Request shall be irrevocable and shall
be confirmed promptly by hand delivery or telecopy to the Administrative Agent
of a written Borrowing Request in a form approved by the Administrative Agent
and signed by the Borrower. Each such telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period;” and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected

 

-23-



--------------------------------------------------------------------------------

an Interest Period of one month’s duration. Promptly following receipt of a
Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

Section 2.04. Existing Credit Agreement. In connection with the amendment and
restatement of the Existing Credit Agreement pursuant hereto, Borrower,
Administrative Agent and Lenders shall as of the Effective Date make adjustments
to the outstanding principal amount of “Loans” under the Existing Credit
Agreement (as such term is defined therein) (but not any interest accrued
thereon prior to the Effective Date or any accrued commitment fees under the
Existing Credit Agreement prior to the Effective Date), including the borrowing
of additional Loans hereunder and the repayment of “Loans” under the Existing
Credit Agreement (as such term is defined therein) plus all applicable accrued
interest, fees and expenses as shall be necessary to provide for Loans by each
Lender in proportion to, and in any event not in excess of, the amount of its
Commitment as of the Effective Date, but in no event shall such adjustment of
any Eurodollar Loans entitle any Lender to any reimbursement under Section 2.16
hereof; provided that the foregoing is not intended to relieve Borrower for
paying any such costs to lenders under the Existing Credit Agreement to the
extent such lenders are not Lenders under this Agreement, and each Lender shall
be deemed to have made an assignment of its outstanding Loans and commitments
under the Existing Credit Agreement, and assumed outstanding Loans and
commitments under the Existing Credit Agreement, and assumed outstanding Loans
and commitments of other Lenders under the Existing Credit Agreement as may be
necessary to effect the foregoing.

Section 2.05. Swingline Loans. (a) General. Subject to the terms and conditions
set forth herein, the Swingline Lender agrees to make Swingline Loans to the
Borrower from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding $40,000,000
or (ii) the sum of the total Revolving Credit Exposures exceeding the total
Commitments; provided that the Swingline Lender shall not be required to make a
Swingline Loan to refinance an outstanding Swingline Loan. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Swingline Loans.

(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 12:00
noon, New York City time, on the day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) of the Swingline Loan, the amount of the requested Swingline
Loan and whether such Borrowing is to be an ABR Borrowing or a LMIR Borrowing.
If no election as to the Type of Swingline Borrowing is specified, then the
requested Swingline Borrowing shall be an ABR Borrowing. The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Borrower. The Swingline Lender shall make each Swingline Loan available to
the Borrower by means of a credit or wire transfer of funds, as applicable, to
an account of the Borrower designated by the Borrower in writing to the
Swingline Lender (or, in the case of a Swingline Loan made to finance the
reimbursement of an LC Disbursement as provided in Section 2.06(e), by
remittance to the Issuing Bank) by 3:00 p.m., New York City time, on the
requested date of such Swingline Loan.

 

-24-



--------------------------------------------------------------------------------

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., New York City time, on any Business Day require the
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding. Such notice shall specify the aggregate amount
of Swingline Loans in which Lenders will participate. Promptly upon receipt of
such notice, the Administrative Agent will give notice thereof to each Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan or Loans. Each Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to the Administrative Agent, for the
account of the Swingline Lender, such Lender’s Applicable Percentage of such
Swingline Loan or Loans. Each Lender acknowledges and agrees that its obligation
to acquire participations in Swingline Loans pursuant to this paragraph is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or an Event of
Default or any reduction or termination of the Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Lender shall comply with its obligation under this paragraph by
wire transfer of immediately available funds, in the same manner as provided in
Section 2.07 with respect to Loans made by such Lender (and Section 2.07 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Lenders. The Administrative Agent shall notify the
Borrower of any participations in any Swingline Loan acquired pursuant to this
paragraph, and thereafter payments in respect of such Swingline Loan shall be
made to the Administrative Agent and not to the Swingline Lender. Any amounts
received by the Swingline Lender from the Borrower (or other party on behalf of
the Borrower) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.

Section 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit for its own account or for the account of any of its Subsidiaries, in a
form reasonably acceptable to the Administrative Agent and the Issuing Bank, at
any time and from time to time during the Availability Period. In the event of
any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any form of letter of credit application or other
agreement submitted by the Borrower to, or entered into by the Borrower with,
the Issuing Bank relating to any Letter of Credit, the terms and conditions of
this Agreement shall control. The Existing Letters of Credit will, for all
purposes of this Agreement, be deemed to have been issued hereunder on the

 

-25-



--------------------------------------------------------------------------------

Effective Date and will, for all purposes of this Agreement, constitute Letters
of Credit. On the Effective Date, any fronting fees provided for in the
agreements under which the Existing Letters of Credit were issued shall cease to
accrue and shall be replaced by the fronting fee provided for in Section 2.13(b)
(it being understood that any other fees referred to in Section 2.13(b) that
shall have been agreed upon by the Borrower and the Existing Issuing Bank shall
continue to apply, but that no new issuance fee will be charged in connection
with the deemed issuance of any Existing Letter of Credit on the Effective
Date).

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Bank, the Borrower also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension, the sum of the total Revolving Credit Exposures shall not exceed the
total Commitments.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to 5:00
p.m., New York City time, on the earlier of (i) the date one year after the date
of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Maturity Date, unless cash collateral,
as set forth in Section 2.06(k) below, shall have been granted to the Issuing
Bank as security therefor no later than the date referred to in clause
(ii) above, in which event such cash collateralized Letter of Credit shall not
have an expiration date later than one year after the Maturity Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any

 

-26-



--------------------------------------------------------------------------------

reimbursement payment required to be refunded to the Borrower for any reason.
Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Promptly following
receipt of a notice from Borrower requesting the issuance of a Letter of Credit
in accordance with Section 2.06(b), the Administrative Agent shall advise each
Lender of the details thereof and of the amount of such Lender’s participation
in such Letter of Credit.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 12:00 noon, New York City time, on the date that such LC Disbursement
is made, if the Borrower shall have received notice of such LC Disbursement
prior to 10:00 a.m., New York City time, on such date, or, if such notice has
not been received by the Borrower prior to such time on such date, then not
later than 12:00 noon, New York City time, on (i) the Business Day that the
Borrower receives such notice, if such notice is received prior to 10:00 a.m.,
New York City time, on the day of receipt, or (ii) the Business Day immediately
following the day that the Borrower receives such notice, if such notice is not
received prior to such time on the day of receipt; provided that the Borrower
may, subject to the conditions to borrowing set forth herein, request in
accordance with Section 2.03 or Section 2.05 that such payment be financed with
an ABR Revolving Borrowing or a Swingline Loan in an equivalent amount and, to
the extent so financed, the Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting ABR Revolving Borrowing or Swingline
Loan. If the Borrower fails to make such payment when due, the Administrative
Agent shall notify each Lender of the applicable LC Disbursement, the payment
then due from the Borrower in respect thereof and such Lender’s Applicable
Percentage thereof. Promptly following receipt of such notice, each Lender shall
pay to the Administrative Agent its Applicable Percentage of the payment then
due from the Borrower, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Issuing Bank the amounts so received by it from
the Lenders. Promptly following receipt by the Administrative Agent of any
payment from the Borrower pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the Issuing Bank or, to the extent that Lenders
have made payments pursuant to this paragraph to reimburse the Issuing Bank,
then to such Lenders and the Issuing Bank as their interests may appear. Any
payment made by a Lender pursuant to this paragraph to reimburse the Issuing
Bank for any LC Disbursement (other than the funding of ABR Revolving Loans or a
Swingline Loan as contemplated above) shall not constitute a Loan and shall not
relieve the Borrower of its obligation to reimburse such LC Disbursement.

 

-27-



--------------------------------------------------------------------------------

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable Law) suffered by
the Borrower that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.

 

-28-



--------------------------------------------------------------------------------

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section, then Section 2.13(d) shall apply. Interest accrued pursuant
to this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse the Issuing Bank shall be for the
account of such Lender to the extent of such payment.

(i) Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, the Lenders with LC Exposure representing greater than 50%
of the total LC Exposure) demanding the deposit of cash collateral pursuant to
this paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower
described in clause (h) or (i) of ARTICLE VII. Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Funds held in such account shall be invested in
money market funds of the Administrative Agent or in another investment if
mutually agreed upon by the Borrower and the Administrative Agent, but the
Administrative Agent shall have no other obligation to make any other investment
of the funds therein. The Administrative Agent

 

-29-



--------------------------------------------------------------------------------

shall exercise reasonable care in the custody and preservation of any funds held
in such account and shall be deemed to have exercised such care if such funds
are accorded treatment substantially equivalent to that which the Administrative
Agent accords its own property, it being understood that the Administrative
Agent shall not have any responsibility for taking any necessary steps to
preserve rights against any parties with respect to any such funds. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the Administrative Agent to reimburse the
Issuing Bank for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated (but subject to the consent of
the Lenders with LC Exposure representing greater than 50% of the total LC
Exposure), be applied to satisfy other obligations of the Borrower under this
Agreement. If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default as described
above, such amount (to the extent not applied as aforesaid) shall be returned to
the Borrower within three Business Days after all Events of Default have been
cured or waived.

(k) In the event any Letters of Credit shall be outstanding according to their
terms after the Maturity Date, including, without limitation, during the Term
Out Period, if any, the Borrower shall pay to the Administrative Agent, no later
than the date that is five Business Days prior to the Maturity Date, an amount
equal to the undrawn amount of such Letters of Credit to be held in a special
interest bearing cash collateral account pledged to the Administrative Agent for
the benefit of the Lenders with LC Exposure on such date (the “Letter of Credit
Collateral Account”). The Borrower and the Administrative Agent shall establish
the Letter of Credit Collateral Account and the Borrower shall execute all
documents and agreements that the Administrative Agent reasonably requests in
connection therewith to establish the Letter of Credit Collateral Account and
grant the Administrative Agent a first priority security interest in such
account and the funds therein. The Borrower hereby pledges to the Administrative
Agent and grants the Administrative Agent a security interest, for the benefit
of the Lenders with LC Exposure described above in the Letter of Credit
Collateral Account, whenever established, in all funds held in the Letter of
Credit Collateral Account from time to time, and in all proceeds thereof as
security for the payment of the Borrower’s obligations to reimburse the Issuing
Bank for amounts drawn on Letters of Credit expiring after the Maturity Date.
Funds held in the Letter of Credit Collateral Account shall be held as cash
collateral for obligations described in this Section 2.06 and promptly applied
by the Administrative Agent at the request of the Issuing Bank to any
reimbursement or other obligations under Letters of Credit that exist or occur
in the future during such time as the Borrower has any outstanding obligations
to the Issuing Bank. To the extent that any surplus funds are held in the
Letters of Credit Collateral Account above the undrawn amount of any outstanding
Letters of Credit, during the existence of an Event of Default the
Administrative Agent may (A) hold such surplus funds in the Letter of Credit
Collateral Account as cash collateral or (B) apply such surplus funds to satisfy
the secured obligations of the Borrower. If no Event of Default has occurred and
is continuing, the Administrative Agent shall release to the Borrower at the
Borrower’s written request any funds held in the Letter of Credit Collateral
Account above the

 

-30-



--------------------------------------------------------------------------------

amount required by this Section. Funds held in the Letter of Credit Collateral
Account shall be invested in money market funds of the Administrative Agent or
in another investment if mutually agreed upon by the Borrower and the
Administrative Agent, but the Administrative Agent shall have no other
obligation to make any other investment of the funds therein. The Administrative
Agent shall exercise reasonable care in the custody and preservation of any
funds held in the Letter of Credit Collateral Account and shall be deemed to
have exercised such care if such funds are accorded treatment substantially
equivalent to that which the Administrative Agent accords its own property, it
being understood that the Administrative Agent shall not have any responsibility
for taking any necessary steps to preserve rights against any parties with
respect to any such funds.

Section 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders; provided that Swingline Loans shall be made as provided
in Section 2.05. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting or transferring by wire the amounts so received,
in like funds, to an account of the Borrower designated by the Borrower in the
applicable Borrowing Request; provided that ABR Revolving Loans or any Swingline
Loans made to finance the reimbursement of an LC Disbursement as provided in
Section 2.06(e) shall be remitted by the Administrative Agent to the Issuing
Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

Section 2.08. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request (or with respect to the Term
Loans, as specified in Borrower’s notice exercising its option to convert the
Revolving Loans to Term Loans as set forth in Section 2.21) and, in the case of
a Eurodollar Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected

 

-31-



--------------------------------------------------------------------------------

Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing. This Section shall
not apply to Swingline Loans, which may not be converted or continued.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period.”

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no

 

-32-



--------------------------------------------------------------------------------

outstanding Borrowing may be converted to or continued as a Eurodollar Borrowing
and (ii) unless repaid, each Eurodollar Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.

Section 2.09. Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $1,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the sum of the Revolving Credit Exposures would exceed the total
Commitments.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments shall be permanent.
Each reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.

Section 2.10. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan on the
Maturity Date (unless converted to Term Loans pursuant to Section 2.21 in which
event subclause (ii) of this Section 2.10(a) shall apply), (ii) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Term Loan on the Final Maturity Date, and (iii) to the Swingline
Lender the then unpaid principal amount of each Swingline Loan on the earlier of
the Maturity Date or 14 days following the date such Swingline Loan is made.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder and Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

 

-33-



--------------------------------------------------------------------------------

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

Section 2.11. Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (b) of this Section.

(b) The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of prepayment, (ii) in the case of prepayment of
an ABR Borrowing, not later than 11:00 a.m., New York City time, one Business
Day before the date of prepayment or (iii) in the case of prepayment of a
Swingline Loan, not later than 12:00 noon, New York City time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09. Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.13.

Section 2.12. Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the daily amount of the Commitment of such Lender less the
sum of such Lender’s Revolving Credit

 

-34-



--------------------------------------------------------------------------------

Exposure, during the period from and including the Effective Date to but
excluding the date on which such Commitment terminates. Accrued commitment fees
shall be payable in arrears on the last day of March, June, September and
December of each year and on the date on which the Commitments terminate,
commencing on the first such date to occur after the date hereof. All commitment
fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to Eurodollar Revolving Loans on the average daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to un-reimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure, and (ii) to the Issuing Bank a fronting fee, which shall accrue at the
rate of 0.125% per annum, on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to un-reimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date of termination of the Commitments and the date on which there
ceases to be any LC Exposure, as well as the Issuing Bank’s standard fees with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or processing of drawings thereunder. Participation fees and fronting fees
accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the
Commitments terminate and any such fees accruing after the date on which the
Commitments terminate shall be payable on demand. Any other fees payable to the
Issuing Bank pursuant to this paragraph shall be payable within 10 days after
demand. All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day)

(c) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a utilization fee, which shall accrue at the Applicable Rate on the
daily amount of (i) such Lender’s Revolving Credit Exposure during the period
from and including the date the aggregate amount of the Lenders’ Revolving
Credit Exposure is equal to or greater than 50% of the aggregate amount of such
Lenders’ Commitments to but excluding the date on which such aggregate amount of
the Lenders’ Revolving Credit Exposure is less than 50% of the aggregate amount
of such Lenders’ Commitments and (ii) such Lender’s Term Loan during the Term
Out Period. Accrued utilization fees shall be payable in arrears on the last day
of March, June, September and December of each year and on the Final Maturity
Date, commencing on the first such date to occur after the date hereof; provided
that any utilization fees accruing after the Final Maturity Date shall be
payable on demand. All utilization fees shall be computed on the basis of a year
of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

 

-35-



--------------------------------------------------------------------------------

(d) The Borrower agrees to pay to the Administrative Agent, for its own account
and for the accounts of the Lenders hereunder, fees payable in the amounts and
at the times separately agreed upon between the Borrower and such parties
pursuant to the Wachovia Fee Letter.

(e) The Borrower agrees to pay to SunTrust Robinson Humphrey, a division of
SunTrust Capital Markets, Inc., for its own account, fees payable in the amounts
and at the times separately agreed upon between the Borrower and SunTrust
Robinson Humphrey, a division of SunTrust Capital Markets, Inc. pursuant to the
SunTrust Fee Letter

(f) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent or the other parties to which such
fees are to be paid pursuant to the terms of the Fee Letters (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
commitment fees, utilization fees, term out premiums and participation fees, to
the Lenders or to the Joint Bookrunners and Lead Arrangers, as applicable. Fees
paid shall not be refundable under any circumstances.

Section 2.13. Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) The Loans comprising each LMIR Borrowing shall bear interest at the LIBOR
Market Index Rate plus the Applicable Rate.

(d) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

(e) The Borrower hereby unconditionally promises to pay accrued interest on each
Loan in arrears on each Interest Payment Date for such Loan and upon the Final
Maturity Date; provided that (i) interest accrued pursuant to paragraph (d) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Revolving Loan prior
to the end of the Availability Period), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Eurodollar Revolving Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion.

 

-36-



--------------------------------------------------------------------------------

(f) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate,
the LIBOR Market Index Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

Section 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective, and (ii) if any Borrowing Request requests a Eurodollar Revolving
Borrowing, such Borrowing shall be made as an ABR Borrowing; provided that if
the circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.

Section 2.15. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or the Issuing Bank; or

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans made by such Lender
or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or

 

-37-



--------------------------------------------------------------------------------

the Issuing Bank hereunder (whether of principal, interest or otherwise), then
the Borrower will pay to such Lender or the Issuing Bank, as the case may be,
such additional amount or amounts as will compensate such Lender or the Issuing
Bank, as the case may be, for such additional costs incurred or reduction
suffered.

(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company would have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

Section 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.11(b) and is revoked in accordance therewith), or (d) the assignment
of any Eurodollar Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19, then, in any such event, the Borrower shall compensate each Lender
for the loss,

 

-38-



--------------------------------------------------------------------------------

cost and expense attributable to such event. In the case of a Eurodollar Loan,
such loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

Section 2.17. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower hereunder shall be made free and clear of and without deduction
for any Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, Lender or Issuing Bank (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrower shall make such deductions and
(iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable Law.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable Law.

(c) The Borrower shall indemnify the Administrative Agent, each Lender and the
Issuing Bank, within 10 days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by the Administrative Agent, such
Lender or the Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto (except as a result that such
sums were imposed as a result of the willful misconduct or gross negligence of
the Administrative Agent, such Lender or the Issuing Bank, as applicable, as
finally determined by a court of competent jurisdiction), whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender or the Issuing Bank,
or by the Administrative Agent on its own behalf or on behalf of a Lender or the
Issuing Bank, shall be conclusive absent manifest error. Neither the
Administrative Agent, any Lender nor the Issuing Bank shall be entitled to
receive any payment with respect to the Indemnified Taxes or Other Taxes that
are incurred or accrued more than 180 days prior to the date the Administrative
Agent, such Lender or the Issuing Bank, as applicable, gives notice thereof and
demand therefor to the Borrower.

 

-39-



--------------------------------------------------------------------------------

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable Law, such
properly completed and executed documentation prescribed by applicable Law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate.

(f) If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.17, it shall pay over such refund
to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 2.17 with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided, that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.

Section 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, Section 2.16 or Section 2.17, or
otherwise) prior to 12:00 noon, New York City time, on the date when due, in
immediately available funds, without set off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 201 South College
St., Charlotte, North Carolina 28288-0680, Attention: Agency Services, except
payments to be made directly to the Issuing Bank or Swingline Lender as
expressly provided herein and except that payments pursuant to Section 2.15,
Section 2.16, Section 2.17

 

-40-



--------------------------------------------------------------------------------

and Section 9.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, un-reimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and un-reimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and un-reimbursed
LC Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable Law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make

 

-41-



--------------------------------------------------------------------------------

such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Bank, as the case may be,
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05, Section 2.06(e), Section 2.07(b), Section 2.18(d) or
Section 9.03(c), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.

Section 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or Section 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any un-reimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender defaults in its obligation to fund Loans hereunder, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent (and
if a Commitment is being assigned, the Issuing Bank), which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or

 

-42-



--------------------------------------------------------------------------------

payments required to be made pursuant to Section 2.17, such assignment will
result in a reduction in such compensation or payments. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.

Section 2.20. Increase of Commitments. (a) If no Default, Event of Default or
Material Adverse Change shall have occurred and be continuing at the time of
delivery of the Commitment Increase Notice, the Borrower may at any time and
from time to time request an increase of the aggregate Commitments by notice to
the Administrative Agent in writing of the amount of such proposed increase
(such notice, a “Commitment Increase Notice”); provided, however, that (i) each
such increase shall be at least $10,000,000, (ii) the cumulative increase in
Commitments pursuant to this Section 2.20 shall not exceed $150,000,000 without
the approval of the Required Lenders, (iii) the Commitment of any Lender may not
be increased without such Lender’s consent, and (iv) the aggregate amount of the
Lenders’ Revolving Loan Commitments shall not exceed $550,000,000 without the
approval of the Required Lenders. The Administrative Agent shall, within five
(5) Business Days after receipt of the Commitment Increase Notice, notify each
Lender of such request. Each Lender desiring to increase its Commitment shall so
notify the Administrative Agent in writing no later than fifteen (15) days after
receipt by the Lender of such request. Any Lender that accepts an offer to it by
the Borrower to increase its Commitment pursuant to this Section 2.20 shall, in
each case, execute a Commitment Increase Agreement, in substantially the form
attached hereto as Exhibit C, with the Borrower and the Administrative Agent,
whereupon such Lender shall be bound by and entitled to the benefits of this
Agreement with respect to the full amount of its Revolving Loan Commitment as so
increased, and the definition of Commitment in Section 1.01 and Schedule 2.01
hereof shall be deemed to be amended to reflect such increase. Any Lender that
does not notify the Administrative Agent within such period that it will
increase its Revolving Loan Commitment shall be deemed to have rejected such
offer to increase its Revolving Loan Commitment. No Lender shall have any
obligation whatsoever to agree to increase its Revolving Loan Commitment. Any
agreement to increase a Lender’s pro rata share of the increased Revolving Loan
Commitment shall be irrevocable and shall be effective upon notice thereof by
the Administrative Agent at the same time as that of all other increasing
Lenders.

(b) If any portion of the increased Commitments is not subscribed for by such
Lenders, the Borrower may, in its sole discretion, but with the consent of the
Administrative Agent as to any Person that is not at such time a Lender (which
consent shall not be unreasonably withheld or delayed), offer to any existing
Lender or to one or more additional banks or financial institutions the
opportunity to participate in all or a portion of such unsubscribed portion of
the increased Commitments pursuant to paragraph (c) below by notifying the
Administrative Agent. Promptly and in any event within five (5) Business Days
after receipt of notice from the Borrower of its desire to offer such
unsubscribed commitments to certain existing Lenders, to the additional banks or
to financial institutions identified therein or such additional banks or
financial institutions identified by the Administrative Agent and approved by
the Borrower, the Administrative Agent shall notify such proposed lenders of the
opportunity to participate in all or a portion of such unsubscribed portion of
the increased Commitments.

 

-43-



--------------------------------------------------------------------------------

(c) Any additional bank or financial institution that the Borrower selects to
offer participation in the increased Revolving Loan Commitments shall execute
and deliver to the Administrative Agent a New Lender Agreement (a “New Lender
Agreement”), in substantially the form attached hereto as Exhibit D, setting
forth its Revolving Loan Commitment, and upon the effectiveness of such New
Lender Agreement such bank or financial institution (a “New Lender”) shall
become a Lender for all purposes and to the same extent as if originally a party
hereto and shall be bound by and entitled to the benefits of this Agreement, and
the signature pages hereof shall be deemed to be amended to add the name of such
New Lender and the definition of Revolving Loan Commitment in Section 1.01 and
Schedule 2.01 hereof shall be deemed amended to increase the aggregate
Commitments of the Lenders by the Commitment of such New Lender, provided that
the Revolving Loan Commitment of any New Lender shall be an amount not less than
$10,000,000. Each New Lender Agreement shall be irrevocable and shall be
effective upon notice thereof by the Administrative Agent at the same time as
that of all other New Lenders.

Any Lender that accepts an offer to it by the Borrower to increase its
Commitment pursuant to this Section 2.20 shall, in each case, execute a
Commitment Increase Agreement with the Borrower and the Administrative Agent,
whereupon such Lender shall be bound by and entitled to the benefits of this
Agreement with respect to the full amount of its Commitment as so increased, and
the definition of Commitment in Section 1.01 and Schedule 2.01 hereof shall be
deemed to be amended to reflect such increase.

(d) The effectiveness of any New Lender Agreement or Commitment Increase
Agreement shall be contingent upon receipt by the Administrative Agent of such
corporate resolutions of the Borrower and legal opinions of counsel to the
Borrower as the Administrative Agent shall reasonably request with respect
thereto, in each case in form and substance reasonably satisfactory to the
Administrative Agent. Once a New Lender Agreement or Commitment Increase
Agreement becomes effective, the Administrative Agent shall reflect the
increases in the Commitments effected by such agreements by appropriate entries
in the Register.

(e) If any bank or financial institution becomes a New Lender pursuant to
Section 2.20(c) or any Lender’s Commitment is increased pursuant to
Section 2.20, additional Revolving Loans made on or after the effectiveness
thereof (the “Re-Allocation Date”) shall be made pro rata based on their
respective Commitments in effect on or after such Re-Allocation Date (except to
the extent that any such pro rata borrowings would result in any Lender making
an aggregate principal amount of Revolving Loans in excess of its Commitment, in
which case such excess amount will be allocated to, and made by, such New Lender
and/or Lenders with such increased Commitments to the extent of, and pro rata
based on, their respective Commitments), and continuations of Loans outstanding
on such Re-Allocation Date shall be effected by repayment of such Loans on the
last day of the Interest Period applicable thereto or, in the case of ABR Loan,
on the date of such increase, and the making of new Loans of the same Type pro
rata based on the respective Revolving Loan Commitments in effect on and after
such Re-Allocation Date.

 

-44-



--------------------------------------------------------------------------------

(f) If on any Re-Allocation Date there is an unpaid principal amount of
Eurodollar Loans, such Eurodollar Loans shall remain outstanding with the
respective holders thereof until the expiration of their respective Interest
Periods (unless the Borrower elects to prepay any thereof in accordance with the
applicable provisions of this Agreement), and interest on and repayments of such
Eurodollar Loans will be paid thereon to the respective Lenders holding such
Eurodollar Loans pro rata based on the respective principal amounts thereof
outstanding.

Section 2.21. Conversion to Term Loans. At the option of the Borrower and
subject to the satisfaction of the conditions precedent set forth in this
Section 2.21 and the conditions precedent for a Borrowing set forth in
Section 4.02, all of which conditions must be satisfied at the time of
Borrower’s request and also on the Maturity Date, upon written notice delivered
to the Administrative Agent no earlier than 60 days and no later than five
Business Days prior to the Maturity Date, the aggregate principal amount of all,
but not less than all, of the Revolving Loans remaining outstanding at 5:00
p.m., New York City time, on the Maturity Date shall automatically convert to
Term Loans with a maturity of one year and shall be considered a “Borrowing” for
all purposes under this Agreement. Any portion of each Lender’s Commitment not
utilized on or before the date of expiration of the Availability Period shall be
permanently cancelled. Any Term Loans that are prepaid may not be reborrowed and
Borrower shall be required to pay all unpaid principal and all accrued and
unpaid interest on the Term Loans on or prior to the Final Maturity Date. Term
Loans shall be ABR Loans or Eurodollar Loans, at Borrower’s election, and
Borrower shall have the right to continue or convert the Type of Term Loan
Borrowing and, as applicable, elect different Interest Periods applicable
thereto in the same manner as the Revolving Borrowings.

Section 2.22. Extensions of Termination Date; Removal of Lenders. (a) Subject to
the remaining terms and provisions of this Section 2.22, the Borrower shall have
two successive options to extend the Maturity Date for a period of 364 days each
(the first of which extension options shall be referred to herein as the “First
Extension Option” and the second of which extension options shall be referred to
herein as the “Second Extension Option”), provided, that in no event shall
Borrower have such option(s) to extend the Maturity Date during the Term Out
Period and any unexercised options to extend the Maturity Date as of the
commencement of the Term Out Period shall be deemed waived. In connection with
the First Extension Option, the Borrower may, by written notice to the
Administrative Agent (a “Notice of Extension”) given not earlier than 60 days
prior to the first anniversary of the Effective Date nor later than 45 days
prior to the then effective Maturity Date, advise the Lenders that it requests
an extension of the then effective Maturity Date (such then effective Maturity
Date being the “Existing Maturity Date”) by 364 calendar days, effective on the
Existing Maturity Date. In the event the First Extension Option is exercised and
the Existing Maturity Date is extended pursuant to the terms of this
Section 2.22, the Borrower may, by Notice of Extension given not earlier than
364 calendar days following the date of delivery of the Notice of Extension
provided in connection with the First Extension Option nor later than 45 days
prior to the Existing Maturity Date, advise the Lenders that it has elected to
exercise the Second Extension Option and request to extend the Existing Maturity
Date by 364 calendar days, effective on said Existing Maturity Date. The
Administrative Agent will promptly, and in any event within five Business Days
of the receipt of any such Notice of Extension, notify the Lenders of the
contents of each such Notice of Extension.

 

-45-



--------------------------------------------------------------------------------

(b) Each Notice of Extension shall (i) be irrevocable and (ii) constitute a
representation by the Borrower that (A) no Event of Default, Default or any
Material Adverse Change has occurred and is continuing, and (B) the
representations and warranties contained in ARTICLE III are correct on and as of
the date Borrower provides any Notice of Extension, as though made on and as of
such date (unless any representation and warranty expressly relates to an
earlier date, in which case such representation and warranty shall be correct as
of such earlier date).

(c) In the event a Notice of Extension is given to the Administrative Agent as
provided in Section 2.22(a) and the Administrative Agent notifies a Lender of
the contents thereof, such Lender shall, on or before the day that is 20 days
following the date of Administrative Agent’s receipt of said Notice of
Extension, advise the Administrative Agent in writing whether or not such Lender
consents to the extension requested thereby and if any Lender fails so to advise
the Administrative Agent, such Lender shall be deemed to have not consented to
such extension. If the Required Lenders so consent (the “Consenting Lenders”) to
such extension, which consent may be withheld in their sole and absolute
discretion, and any and all Lenders who have not consented (the “Non-Consenting
Lenders”) are replaced pursuant to paragraph (d) or (e) of this Section 2.22 or
repaid pursuant to paragraph (f) of this Section 2.22, the Maturity Date, and
the Commitments of the Consenting Lenders and the Nominees (as defined below)
shall be automatically extended 364 calendar days from the Existing Maturity
Date, effective on the Existing Maturity Date. The Administrative Agent shall
promptly notify the Borrower and all of the Lenders of each written notice of
consent given pursuant to this Section 2.22(c).

(d) In the event the Consenting Lenders hold less than 100% of the sum of the
aggregate Revolving Credit Exposures and unused Commitments, the Consenting
Lenders, or any of them, shall have the right (but not the obligation) to assume
all or any portion of the Non-Consenting Lenders’ Commitments by giving written
notice to the Borrower and the Administrative Agent of their election to do so
on or before the day that is 25 days following the date of Administrative
Agent’s receipt of the Notice of Extension, which notice shall be irrevocable
and shall constitute an undertaking to (i) assume, as of 5:00 p.m., New York
City time, on the Existing Maturity Date, all or such portion of the Commitments
of the Non-Consenting Lenders, as the case may be, as may be specified in such
written notice, and (ii) purchase (without recourse) from the Non-Consenting
Lenders, at 5:00 p.m., New York City time, on the Existing Maturity Date, the
Revolving Credit Exposures outstanding on the Existing Maturity Date that
correspond to the portion of the Commitments to be so assumed at a price equal
to the sum of (x) the unpaid principal amount of all Loans so purchased, plus
(y) the aggregate amount, if any, previously funded by the transferor or any
participations so purchased, plus (z) all accrued and unpaid interest thereon.
Such Commitments and Revolving Credit Exposures, or portion thereof, to be
assumed and purchased by Consenting Lenders shall be allocated by the
Administrative Agent among those Consenting Lenders who have so elected to
assume the same, such allocation to be on a pro rata basis in accordance with
the respective Commitments of such Consenting Lenders as of the Existing
Maturity Date (provided, however, in no event shall a Consenting Lender be
required to assume and purchase an amount or portion of the Commitments and

 

-46-



--------------------------------------------------------------------------------

Revolving Credit Exposures of the Non-Consenting Lenders in excess of the amount
which such Consenting Lender agreed to assume and purchase pursuant to the
immediately preceding sentence) or on such other basis as such Consenting Lender
shall agree. The Administrative Agent shall promptly notify the Borrower and the
other Consenting Lenders in the event it receives any notice from a Consenting
Lender pursuant to this Section 2.22(d).

(e) In the event that the Consenting Lenders shall not elect as provided in
Section 2.22(d) to assume and purchase all of the Non-Consenting Lenders’
Commitments and Credit Exposures, the Borrower may designate, by written notice
to the Administrative Agent and the Consenting Lenders given on or before the
day that is 30 days following the date of Administrative Agent’s receipt of the
Notice of Extension, one or more assignees not a party to this Agreement
(individually, a “Nominee” and collectively, the “Nominees”) to assume all or
any portion of the Non-Consenting Lenders’ Commitments not to be assumed by the
Consenting Lenders and to purchase (without recourse) from the Non-Consenting
Lenders all Revolving Credit Exposures outstanding at 5:00 p.m., New York City
time, on the Existing Maturity Date that corresponds to the portion of the
Commitments so to be assumed at the price specified in Section 2.22(d). Each
assumption and purchase under this Section 2.22(e) shall be effective as of 5:00
p.m., New York City time, on the Existing Maturity Date when each of the
following conditions has been satisfied in a manner satisfactory to the
Administrative Agent:

(i) each Nominee and the Non-Consenting Lenders have executed an Assignment and
Assumption pursuant to which such Nominee shall (A) assume in writing its share
of the obligations of the Non-Consenting Lenders hereunder, including its share
of the Commitments of the Non-Consenting Lenders and (B) agree to be bound as a
Lender by the terms of this Agreement;

(ii) each Nominee shall have completed and delivered to the Administrative Agent
an Administrative Questionnaire; and

(iii) the assignment shall otherwise comply with Section 9.04.

If all of the Commitments of the Non-Consenting Lenders are not replaced on or
before the Existing Maturity Date, then, at the Borrower’s option, either
(i) all Commitments shall terminate on the Existing Maturity Date or (ii) the
Borrower shall give prompt notice of termination on the Existing Maturity Date
of the Commitments of each Non-Consenting Lender not so replaced to the
Administrative Agent, and shall fully repay on the Existing Maturity Date the
Loans (including, without limitation, all accrued and unpaid interest), if any,
of such Non-Consenting Lenders, which shall reduce the aggregate Commitments
accordingly (to the extent not assumed), and the Existing Maturity Date shall be
extended in accordance with this Section 2.22 for the remaining Commitments of
the Consenting Lenders; provided, however, that the Required Lenders have
consented to such extension pursuant to Section 2.22(c). Following the Existing
Maturity Date, the Non-Consenting Lenders shall have no further obligations
under this Agreement, including, without limitation, that such Non-Consenting
Lenders shall have no obligation to purchase participations in Letters of
Credit.

 

-47-



--------------------------------------------------------------------------------

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Lenders that:

Section 3.01. Organization; Powers. Each of the Borrower and its Subsidiaries is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Change, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

Section 3.02. Authorization; Enforceability. The Transactions are within the
Borrower’s limited partnership powers and have been duly authorized by all
necessary limited partnership action. This Agreement has been duly executed and
delivered by the Borrower and constitutes a legal, valid and binding obligation
of the Borrower, enforceable against the Borrower in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

Section 3.03. No Undisclosed Liabilities. The Borrower and its Subsidiaries have
no material liabilities or obligations of any nature except for (i) liabilities
or obligations reflected or reserved against in the financial statements
delivered by Borrower pursuant to Section 3.05 or in the financial statements
most recently delivered by the Borrower pursuant to Section 5.01, (ii) current
liabilities incurred in the ordinary course of business since the date of such
financial statements, (iii) liabilities or obligations that are not required to
be included in financial statements prepared in accordance with GAAP, and
(iv) those set forth in Schedule 3.03 attached to this Agreement or previously
disclosed in the Borrower’s filings with the SEC.

Section 3.04. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such (i) as have been (or prior to
the Effective Date will be) obtained or made and are in full force and effect,
(ii) filings as may be required from time to time by the SEC in connection with
the Transactions, and (iii) those required in the ordinary course of business of
the Borrower and its Subsidiaries in order to comply with the requirements of
applicable Law, (b) will not violate any applicable law or regulation or the
charter, by-laws or other organizational documents of the Borrower or any of its
Subsidiaries or any order of any Governmental Authority, (c) will not violate or
result in a default under any indenture, material agreement or material
instrument binding upon the Borrower or any of its Subsidiaries or its assets,
or give rise to a right thereunder to require any payment to be made by the
Borrower or any of its Subsidiaries, and (d) will not result in the creation or
imposition of any Lien on any asset of the Borrower or any of its Subsidiaries,
except any Liens as may be created under the Loan Documents.

Section 3.05. Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income and

 

-48-



--------------------------------------------------------------------------------

cash flows (i) as of and for the fiscal year ended December 31, 2004 and the
fiscal year ended December 31, 2005, as reported on by Ernst & Young LLP,
independent public accountants, and (ii) as of and for the fiscal quarter and
the portion of the fiscal year ended March 31, 2006, certified by the chief
financial officer of the General Partner. Such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of the Borrower and its consolidated Subsidiaries as
of such dates and for such periods in accordance with GAAP, subject to year end
audit adjustments and the absence of footnotes in the case of the statements
referred to in clause (ii) above.

(b) Between December 31, 2005 and the date of this Agreement, no Material
Adverse Change has occurred.

Section 3.06. Properties. (a) Each of the Borrower and its Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, except for such defects in title that would not
reasonably be expected to have a Material Adverse Change.

(b) Each of the Borrower and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to the business of the Borrower and its Subsidiaries, taken as a whole,
and, to the knowledge of the Borrower, the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Change.

Section 3.07. Litigation and Environmental Matters. (a) As of the date of this
Agreement, there are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of the
Borrower, threatened against or affecting the Borrower or any of its
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, would reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Change (other
than the Disclosed Matters) or (ii) that involve this Agreement or the
Transactions.

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Change, neither the Borrower nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received written notice of any claim with respect to any Environmental
Liability or (iv) knows of any reasonable basis for any Environmental Liability.

(c) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or materially increased the likelihood of, a Material Adverse Change.

Section 3.08. Compliance with Laws. Each of the Borrower and its Subsidiaries is
in compliance with all laws, regulations and orders of any Governmental
Authority applicable to it or its property, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Change.

 

-49-



--------------------------------------------------------------------------------

Section 3.09. Investment Company Status. Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

Section 3.10. Taxes. Each of the Borrower and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so would not reasonably be expected to result in a Material Adverse
Change.

Section 3.11. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Change. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan by an amount that would reasonably be
expected to have a Material Adverse Change, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed the fair market value of the assets of all such
underfunded Plans by an amount that would reasonably be expected to have a
Material Adverse Change.

Section 3.12. Disclosure. The Borrower has disclosed to the Lenders all
agreements and instruments and corporate or other restrictions to which it or
any of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, would reasonably be expected to result in a
Material Adverse Change. Neither the Information Memorandum (as supplemented by
publicly available filings) nor any of the other reports, financial statements,
certificates or other information furnished by or on behalf of the Borrower to
the Administrative Agent or any Lender in connection with the negotiation of
this Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Borrower represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time when prepared, it being recognized by the Lenders
that such projections and other information regarding future events are not to
be viewed as fact and that actual results or developments during the period or
periods covered may differ from the delivered projections and other prospective
information.

Section 3.13. Intentionally Deleted.

 

-50-



--------------------------------------------------------------------------------

Section 3.14. Subsidiaries. As of the date hereof, Borrower has no Subsidiaries
other than those listed on Schedule 3.14 attached hereto and Schedule 3.14
lists, for each Subsidiary of the Borrower as of the date hereof, its full legal
name, its jurisdiction of organization, the number of shares of capital stock or
other Equity Interests outstanding and the owner(s) of such shares or Equity
Interests.

Section 3.15. Margin Stock. Neither the Borrower nor any Subsidiary is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of Regulation T, U or X of the Board of Governors of the Federal Reserve
System), and no part of the proceeds of any Loan will be used to purchase or
carry any margin stock in violation of said Regulation T, U or X or to extend
credit to others for the purpose of purchasing or carrying margin stock in
violation of said Regulation T, U or X.

Section 3.16. Licenses and Permits. Each of the Borrower and its Subsidiaries
possess all licenses, permits, authorizations, registrations, approvals and
similar rights necessary under Law for such Person to conduct its operations as
now being conducted, each of such licenses, permits, authorizations,
registrations, approvals and similar rights is valid and subsisting, in full
force and effect and enforceable by such Person, and such Person is in
compliance with all terms, conditions or other provisions of such permits,
authorizations, registrations, approvals and similar rights except where such
failure to possess, such invalidity or such noncompliance would not reasonably
be expected to have a Material Adverse Change.

Section 3.17. Intentionally Deleted.

Section 3.18. No Default. No event has occurred and is continuing which
constitutes a Default, except as has been waived in accordance with this
Agreement.

ARTICLE IV

Conditions

Section 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement and all other documents
required by Lender in connection with this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement and all other
documents required by Lender in connection with this Agreement.

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Vinson & Elkins, L.L.P., counsel for the Borrower, substantially in the
form of Exhibit B,

 

-51-



--------------------------------------------------------------------------------

and covering such other matters relating to the Borrower, this Agreement or the
Transactions as the Required Lenders shall reasonably request. The Borrower
hereby requests such counsel to deliver such opinion.

(c) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of the general counsel of the General Partner, substantially in the form
of Exhibit E, and covering such other matters relating to the Borrower, this
Agreement or the Transactions as the Required Lenders shall reasonably request.

(d) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Borrower and the General
Partner, the authorization of the Transactions and any other legal matters
relating to the Borrower and the General Partner, this Agreement or the
Transactions, all in form and substance satisfactory to the Administrative Agent
and its counsel.

(e) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the General Partner, confirming compliance with the conditions set
forth in paragraphs (a) and (b) of Section 4.02.

(f) The Administrative Agent and the Joint Bookrunners and Lead Arrangers shall
have received all fees and other amounts due and payable on or prior to the
Effective Date, including, to the extent invoiced at least one Business Day
prior to the Effective Date, reimbursement or payment of all out of pocket
expenses required to be reimbursed or paid by the Borrower hereunder.

(g) The Lenders shall have received (i) satisfactory audited consolidated
financial statements of the Borrower for the two (2) most recent fiscal years
ended prior to the Effective Date as to which such financial statements are
available, and (ii) satisfactory unaudited interim consolidated financial
statements of the Borrower for each quarterly period ended subsequent to the
date of the latest financial statements delivered pursuant to clause
(i) immediately above as to which such financial statements are available.

(h) The Administrative Agent shall have received satisfactory evidence that all
amounts outstanding under the Existing Credit Agreement shall be repaid or
refinanced as necessary to carry out the intent of this Agreement and all
Commitments under the Existing Credit Agreement shall have been cancelled,
increased, decreased or reallocated as necessary to carry out the intent of this
Agreement.

(i) All governmental and third party approvals necessary in connection with the
financing contemplated hereby shall have been obtained and be in full force and
effect.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing,

 

-52-



--------------------------------------------------------------------------------

the obligations of the Lenders to make Loans and of the Issuing Bank to issue
Letters of Credit hereunder shall not become effective unless each of the
foregoing conditions is satisfied (or waived pursuant to Section 9.02) at or
prior to 3:00 p.m., New York City time, on May 31, 2006 (and, in the event such
conditions are not so satisfied or waived, the Commitments shall terminate at
such time).

Section 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable, except to the extent any such
representation or warranty is stated to relate to an earlier date in which case
such representation and warranty will be true and correct on and as of such
earlier date; provided, that the aforementioned materiality qualifier shall not
apply to any representations and warranties that contain a materiality qualifier
within such representation and warranty.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:

Section 5.01. Financial Statements; Ratings Change and Other Information. The
Borrower will furnish to the Administrative Agent and each Lender:

(a) within 90 days after the end of each fiscal year of the Borrower, on EDGAR
(or upon the request of any Lender, the Borrower shall provide a copy of such
statement or report described below to any Lender that does not have access to
EDGAR), its audited consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by Ernst & Young LLP or other independent
public accountants of recognized national standing (without a “going concern” or
like qualification or exception and without any

 

-53-



--------------------------------------------------------------------------------

qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower on EDGAR (or upon the request of any Lender,
the Borrower shall provide a copy of such statement or report described below to
any Lender that does not have access to EDGAR), its consolidated balance sheet
and related statements of operations and cash flows as of the end of and for
such fiscal quarter and the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the
previous fiscal year, all certified by a Financial Officer as presenting fairly
in all material respects the financial condition and results of operations of
the Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer (i) certifying as to whether a
Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto,
(ii) setting forth reasonably detailed calculations demonstrating compliance
with Section 6.16, and (iii) stating whether any change in GAAP or in the
application thereof has occurred since the date of the last audited financial
statements delivered pursuant to Section 5.01(a) above and, if any such change
has occurred, specifying the effect of such change on the financial statements
accompanying such certificate;

(d) concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);

(e) promptly after the same become publicly available, on EDGAR (or upon the
request of any Lender, the Borrower shall provide a copy of such statement or
report described below to any Lender that does not have access to EDGAR) copies
of all periodic and other reports, proxy statements and other materials filed by
the Borrower or any Subsidiary with the SEC, or any Governmental Authority
succeeding to any or all of the functions of said Commission, or with any
national securities exchange, as the case may be;

(f) promptly after Moody’s or S&P shall have announced a change in the rating
established for the Index Debt, written notice of such rating change; and

(g) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.

 

-54-



--------------------------------------------------------------------------------

Section 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default of which the Borrower has knowledge;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Subsidiary thereof that, if adversely determined, could reasonably be
expected to result in a Material Adverse Change;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount that could
reasonably be expected to have a Material Adverse Change;

(d) unless otherwise available on EDGAR, material press releases pertaining to
Borrower and press releases relating to financial matters pertaining to
Borrower; and

(e) any other development (including, but not limited to, a development of an
environmental nature) that results in, or could reasonably be expected to result
in, a Material Adverse Change.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the General Partner setting
forth the details of the event or development requiring such notice and any
action taken or proposed to be taken with respect thereto.

Section 5.03. Existence; Conduct of Business. The Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business except where the failure to do so would not reasonably be expected
to have a Material Adverse Change; provided that the foregoing shall not
prohibit any merger, consolidation, liquidation or dissolution permitted under
Section 6.03.

Section 5.04. Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, would result in a Material Adverse Change before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP or (c) the failure to make payment pending such
contest would not reasonably be expected to result in a Material Adverse Change.

Section 5.05. Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition in accordance
with industry practice, ordinary

 

-55-



--------------------------------------------------------------------------------

wear and tear excepted, and (b) maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations.

Section 5.06. Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities. The Borrower will, and will cause
each of its Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties subject to applicable safety rules and procedures, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants,
all at such reasonable times and as often as reasonably requested.

Section 5.07. Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Change.

Section 5.08. Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used only to (i) refinance all amounts outstanding under the Existing
Credit Agreement; (ii) pay the fees, expenses and other transaction costs of the
transactions contemplated hereby; and (iii) fund working capital needs of, and
for general corporate, partnership and limited liability company purposes of,
the Borrower and its Subsidiaries (including payment of the purchase price and
related expenses of acquisitions). No part of the proceeds of any Loan will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the regulations of the Board, including Regulations T, U and X.
Letters of Credit will be issued only to support the working capital needs of,
and general corporate, partnership and limited liability company purposes of,
the Borrower and its Subsidiaries.

Section 5.09. Compliance with ERISA. In addition to and without limiting the
generality of Section 5.07, the Borrower shall, and shall cause its Subsidiaries
to, (a) comply in all material respects with all applicable provisions of ERISA
and the regulations and published interpretations thereunder with respect to all
employee benefit plans (as defined in ERISA), (b) not take any action or fail to
take action the result of which could be (i) a liability to the PBGC or (ii) a
past due liability to any Multiemployer Plan, (c) not participate in any
prohibited transaction that could result in any civil penalty under ERISA or any
tax under the Code, and (d) operate each employee benefit plan in such a manner
that will not incur any tax liability under Section 4980B of the Code or any
liability to any qualified beneficiary as defined in Section 4980B of the Code
except to the extent, in each case, where the failure to do so would not
reasonably be expected to result in a Material Adverse Change. The Borrower
shall, and shall cause each of its Subsidiaries to, furnish to the
Administrative Agent upon the Administrative Agent’s request such additional
information about any employee benefit plan sponsored, maintained or contributed
to by any of said Persons, as may be reasonably requested by the Administrative
Agent.

Section 5.10. Intentionally Deleted.

 

-56-



--------------------------------------------------------------------------------

Section 5.11. Compliance with Environmental Laws; Environmental Reports. In
addition to and without limiting the generality of Section 5.07, the Borrower
shall, and shall cause its Subsidiaries to, (i) comply in all material respects
with all Environmental Laws applicable to its operations and real property
except where the failure to do so, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Change; (ii) obtain and renew
all material Governmental Approvals required under Environmental Laws applicable
to its operations and real property; and (iii) conduct any Response legally
required by Borrower or any of its Subsidiaries in accordance with applicable
Environmental Laws.

Section 5.12. Further Assurances. The Borrower will, and will cause each
Subsidiary to, at its own cost and expense, to promptly (i) correct any material
defect or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof and (ii) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments the
Administrative Agent may reasonably require from time to time in order to carry
out more effectively the purposes of the Loan Documents.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:

Section 6.01. Indebtedness. The Borrower will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

(a) Indebtedness existing on the date hereof and set forth in Schedule 6.01, and
any extensions, refinancing, renewals or replacements (excluding extensions,
refinancings, renewals or replacements of the Series B Notes issued pursuant the
Note Purchase Agreement) of any such Indebtedness; provided that such
Indebtedness is not increased in connection therewith except for increases in an
amount equal to a reasonable premium or other reasonable amount paid, and fees
and expenses reasonably incurred, in connection with such extension, renewal,
refinancing, or replacement and in an amount equal to any existing commitments
unutilized thereunder, and is not secured by any additional assets;

(b) purchase money Indebtedness (including Capital Lease Obligations) of the
Restricted Subsidiaries representing the portion of the purchase price of any
office equipment, data processing equipment (including, without limitation,
computer and computer peripheral equipment), trucks, tractors, trailers and
other transportation equipment which may be secured by Liens permitted under
Section 6.02(d); provided that the aggregate principal amount of Indebtedness
permitted by this clause (d) shall not exceed $25,000,000 at any time
outstanding;

 

-57-



--------------------------------------------------------------------------------

(c) Indebtedness of any Restricted Subsidiary to the Borrower or any other
Restricted Subsidiary;

(d) Guarantees by any Restricted Subsidiary of Indebtedness of the Borrower or
any other Restricted Subsidiary;

(e) Indebtedness of Unrestricted Subsidiaries except to the extent such
Indebtedness would also constitute Indebtedness of any Restricted Subsidiary
(i.e., such Indebtedness is non recourse to each of the Restricted Subsidiaries
and their respective properties and assets);

(f) Indebtedness consisting of surety bonds that any Restricted Subsidiary is
required to obtain in order to comply with applicable Law or the requirements of
any Governmental Authority in the ordinary course of business; and

(g) unsecured Indebtedness of the Restricted Subsidiaries; provided that (i) the
incurrence or maintenance of such Indebtedness does not cause a Default or an
Event of Default under any other provisions of this Agreement; and (ii) the
aggregate principal amount of Indebtedness permitted by this clause (g) shall
not exceed ten percent (10%) of Consolidated Indebtedness at any time.

Section 6.02. Liens. The Borrower will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:

(a) Permitted Encumbrances;

(b) any Lien on any property or asset of the Borrower or any Restricted
Subsidiary existing on the date hereof and set forth in Schedule 6.02, except
for Liens securing the Series B Notes issued pursuant to the Note Purchase
Agreement (other than liens on the Cash Escrow Account and the Condemnation and
Insurance Proceeds Account, each as defined in the Note Purchase Agreement);
provided that (i) such Lien shall not apply to any other property or asset of
the Borrower or any Restricted Subsidiary and (ii) such Lien shall secure only
those obligations which it secures on the date hereof and any extensions,
renewals and replacements thereof;

(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Restricted Subsidiary or existing on any property or
asset of any Person that becomes a Restricted Subsidiary after the date hereof
prior to the time such Person becomes a Restricted Subsidiary; provided that
(i) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Restricted Subsidiary, as the case may be,
(ii) such Lien shall not apply to any other property or assets of the Borrower
or any Restricted Subsidiary and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Restricted Subsidiary, as the case may be, and any extensions,
renewals and replacements thereof;

 

-58-



--------------------------------------------------------------------------------

(d) Liens securing the Indebtedness permitted by clause (b) of Section 6.01 and
placed on the property described therein contemporaneously with the purchase
thereof or within 90 days thereafter, by the Borrower or any of its Restricted
Subsidiaries to secure all or a portion of the purchase price thereof; provided
that such Lien shall not extend to any other property or assets of the Borrower
or its Restricted Subsidiaries;

(e) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Restricted Subsidiary; provided that (i) such security interests
and the Indebtedness secured thereby are incurred prior to or within 180 days
after such acquisition or the completion of such construction or improvement,
(ii) the Indebtedness secured thereby does not exceed 90% of the cost of
acquiring, constructing or improving such fixed or capital assets and (iii) such
security interests shall not apply to any other property or assets of the
Borrower or any Restricted Subsidiary;

(f) any interest or title of a lessor under any lease entered into by the
Borrower or any of its Restricted Subsidiaries in the ordinary course of its
business and covering only the assets so leased, and any interest of a landowner
in the case of easements entered into by the Borrower or any of its Restricted
Subsidiaries in the ordinary course of its business and covering only the
property subject to the easement;

(g) any Lien created or assumed by the Borrower or any Restricted Subsidiary in
connection with the issuance of Indebtedness, the interest on which is
excludable from gross income of the holder of such Debt pursuant to the Code,
for the purpose of financing, in whole or in part, the acquisition or
construction of property or assets to be used by the Borrower or its Restricted
Subsidiaries;

(h) Liens on any additions, improvements, replacements, repairs, fixtures,
appurtenances or component parts thereof attaching to or required to be attached
to property or assets pursuant to the terms of any mortgage, pledge agreement,
security agreement or other similar instrument, creating a Lien upon such
property or asset otherwise permitted under this Section;

(i) any Liens arising out of the refinancing, extension, renewal or refunding of
any Indebtedness secured by any Lien permitted by any of the foregoing clauses
of this Section, provided that such Indebtedness is not increased except for
increases in an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
extension, renewal, refinancing, or replacement and in an amount equal to any
existing commitments unutilized thereunder, and is not secured by any additional
assets;

(j) Liens (other than liens on the Cash Escrow Account and the Condemnation and
Insurance Proceeds Account, each as defined in the Note Purchase Agreement)
securing the Indebtedness under the Note Purchase Agreement; provided that such
Liens equally and ratably secure the Indebtedness and other obligations under
this Agreement; and

 

-59-



--------------------------------------------------------------------------------

(k) Liens not otherwise permitted by this Section 6.02 so long as the aggregate
outstanding principal amount of the obligations secured thereby at any time does
not exceed (as to the Borrower and all its Restricted Subsidiaries) ten percent
(10%) of the Consolidated Net Tangible Assets of Borrower and all its Restricted
Subsidiaries at such time.

Section 6.03. Fundamental Changes. Neither the Borrower nor any Restricted
Subsidiary will merge or consolidate with or into any other Person, or sell,
transfer or otherwise dispose of (in one transaction or in a series of
transactions) all or substantially all of its assets, except that, if at the
time thereof and immediately after giving effect thereto no Default or Event of
Default shall have occurred and be continuing then any Person may merge into or
consolidate with Borrower or a Restricted Subsidiary in a transaction in which
the Borrower or such Restricted Subsidiary, as applicable, is the surviving
Person.

Section 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, and will not permit any of its Restricted Subsidiaries to,
purchase, hold or acquire (including pursuant to any merger with any Person that
was not a wholly-owned Restricted Subsidiary prior to such merger) any capital
stock, evidences of indebtedness or other securities (including any option,
warrant or other right to acquire any of the foregoing) of, make or permit to
exist any loans or advances to, Guarantee any Indebtedness of, or make or permit
to exist any investment or any other interest in, any other Person, or purchase
or otherwise acquire (in one transaction or a series of transactions) any assets
of any other Person constituting a business unit, except:

(a) Permitted Investments;

(b) investments by the Borrower or any Restricted Subsidiary in the capital
stock of any Restricted Subsidiary;

(c) investments by the Borrower and its Restricted Subsidiaries in its
Unrestricted Subsidiaries and/or Permitted Joint Ventures; provided that the
aggregate amount of investments permitted by this clause (c) shall not exceed
$200,000,000 at anytime outstanding; provided that the limitation on investments
in this clause (c) is not intended to limit Borrower’s ability to invest in
Unrestricted Subsidiaries as set forth in clause (d) of this Section 6.04;

(d) investments by the Borrower and its Restricted Subsidiaries in its
Unrestricted Subsidiaries and/or Permitted Joint Ventures out of the net
proceeds received by Borrower from the issuance of any Equity Interests of the
Borrower;

(e) investments by Restricted Subsidiaries in Permitted Joint Ventures;
provided, that such Permitted Joint Ventures shall be deemed to be Restricted
Subsidiaries for all purposes hereunder, except that for the purposes of
calculating Consolidated EBITDA, Consolidated Net Income, and Consolidated
Indebtedness, the inclusion of the relevant financial data regarding such
Permitted Joint Ventures shall be limited to the percentage Equity Interest in
such Permitted Joint Ventures owned by such Restricted Subsidiaries;

 

-60-



--------------------------------------------------------------------------------

(f) investments in Unrestricted Subsidiaries the proceeds of which shall be
immediately used by such Unrestricted Subsidiary to repay outstanding
Indebtedness of such Unrestricted Subsidiary; provided that the making of any
such investment pursuant to this Section 6.04(f) shall be deemed to be an
election by Borrower to convert such Unrestricted Subsidiary into a Restricted
Subsidiary pursuant to Section 9.16 without any further action of Borrower;

(g) loans or advances made by the Borrower to any Restricted Subsidiary and made
by any Restricted Subsidiary to the Borrower or to any other Restricted
Subsidiary;

(h) Guarantees constituting Indebtedness not prohibited by Section 6.01;

(i) any purchases or other acquisitions of all or substantially all of the
Equity Interests in any Person that, immediately upon consummation thereof, will
be a Restricted Subsidiary (including, without limitation, as a result of a
merger or consolidation otherwise permitted under this Agreement) and any
purchases or other acquisition of any property or assets of any Person;

(j) investments consisting of non-cash consideration with respect to any sale of
assets by the Borrower or any Restricted Subsidiary;

(k) investments consisting of extensions of credit, including without
limitation, in the nature of accounts receivable arising from the grant of trade
credit or prepayments or similar transactions entered into in the ordinary
course of business and investments by the Borrower or any Restricted Subsidiary
in satisfaction or partial satisfaction thereof from financially troubled
account debtors to prevent or limit financial loss; and

(l) to the extent not prohibited by Law, loans and advances to the officers,
directors and employees of the General Partner, the Borrower and its
Subsidiaries made from time to time in the ordinary course of business; provided
that the aggregate amount of loans permitted by this clause (l) shall not exceed
$2,000,000 at anytime outstanding.

Section 6.05. Intentionally Deleted.

Section 6.06. Restricted Payments. The Borrower will not declare or make, or
agree to pay or make, directly or indirectly, any Restricted Payments, except
that so long as no Default or Event of Default shall have occurred and be
continuing at the time of such declaration or payment and provided that no
Default or Event of Default would result from the making of such Restricted
Payment:

(i) the Borrower may make Restricted Payments from Available Cash; and

(ii) the Borrower may make Restricted Payments in connection with stock option
plans or other benefit plans for management or employees of the Borrower and its
Subsidiaries.

 

-61-



--------------------------------------------------------------------------------

Section 6.07. Transactions with Affiliates. Except as otherwise permitted
hereunder, the Borrower will not, and will not permit any of its Restricted
Subsidiaries to, sell, lease or otherwise transfer any property or assets to, or
purchase, lease or otherwise acquire any property or assets from, or otherwise
engage in any other transactions with, any of its Affiliates, except (a) in the
ordinary course of business at prices and on terms and conditions not less
favorable to the Borrower or such Restricted Subsidiary than could be obtained
on an arm’s-length basis from unrelated third parties, including, without
limitation, any transaction entered into pursuant to the Services Agreement or
the Partnership Agreement, (b) transactions between or among the Borrower and
its Restricted Subsidiaries not involving any other Affiliate, (c) any
Restricted Payment permitted by Section 6.06; and (d) any loan permitted by
Section 6.04(l).

Section 6.08. Restrictive Agreements. The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, directly or indirectly, enter into, incur
or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any condition upon the ability of any Restricted Subsidiary to
(a) make Restricted Payments, including, without limitation, to pay dividends or
other distributions in respect of any Equity Interests of such Restricted
Subsidiary, (b) make or repay loans or advances to the Borrower or any other
Restricted Subsidiary, or (c) Guarantee Indebtedness of the Borrower or any
other Restricted Subsidiary; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or by this Agreement, (ii) the
foregoing shall not apply to restrictions and conditions existing on the date
hereof identified on Schedule 6.08 (but shall apply to any extension or renewal
of, or any amendment or modification expanding the scope of, any such
restriction or condition), and (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Restricted Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Restricted Subsidiary that is to be sold and such
sale is permitted hereunder.

Section 6.09. Constitutive Documents. The Borrower will not, and will not permit
any Subsidiary to, amend it charter or by-laws or other constitutive documents
in any manner that would adversely and materially affect the rights of the
Lenders under this Agreement or their ability to enforce the same.
Notwithstanding the above, the Borrower shall comply with the terms and
provisions of Section 2.9 and Section 12.9 of the Partnership Agreement and
shall not amend, supplement or otherwise modify (pursuant to a waiver or
otherwise) any of such Sections.

Section 6.10. Limitations on New Businesses. The Borrower and its Restricted
Subsidiaries, taken as a whole, will not, directly or indirectly, engage in a
material and substantial manner in, or conduct material and substantial
operations in, any business other than (i) marketing, gathering, transporting
(by barge, pipeline, ship, truck or other modes of hydrocarbon transportation),
terminalling, storing, producing, acquiring, developing, exploring for,
exploiting, producing, processing, dehydrating and otherwise handling
hydrocarbons, including, without limitation, construction pipeline, platform,
dehydration, processing and other energy-related facilities, (ii) any other
business that generates gross income that constitutes “qualifying income” under
Section 7704(d) of the Internal Revenue Code of 1986, as amended, (iii) the
businesses and operations in which the Borrowers and its Restricted Subsidiaries
are engaged as of the Effective Date, or (iv) activities or services reasonably
related or ancillary to those described in clauses (i), (ii) and (iii),
including entering into hedging obligations to support those businesses.

 

-62-



--------------------------------------------------------------------------------

Section 6.11. Intentionally Deleted.

Section 6.12. Changes in Fiscal Year. The Borrower shall not change the end of
its fiscal year to a date other than December 31.

Section 6.13. Intentionally Deleted.

Section 6.14. Intentionally Deleted.

Section 6.15. Intentionally Deleted.

Section 6.16. Maximum Leverage Ratio. The Borrower shall not permit its Leverage
Ratio as of the last day of any fiscal quarter to exceed 4.75 to 1.00; provided
that, following a Material Acquisition, the Borrower’s Leverage Ratio shall not
exceed 5.25 to 1.00 as of the last day of (i) the fiscal quarter during which
such Material Acquisition occurred (any fiscal quarter during which a Material
Acquisition occurs being hereinafter referred to as an “Acquisition Quarter”),
and (ii) the two fiscal quarters immediately following the Acquisition Quarter.

ARTICLE VII

Events of Default

If any of the following events (each, an “Event of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any amendment or modification hereof or waiver
hereunder, shall prove to have been incorrect in any material respect when made
or deemed made; provided, that the aforementioned materiality qualifier shall
not apply to any representations or warranties that contain a materiality
qualifier within such representation or warranty;

 

-63-



--------------------------------------------------------------------------------

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), Section 5.03 (with respect to the
Borrower’s existence) or Section 5.08 or in ARTICLE VI;

(e) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article), and such failure shall continue unremedied for a
period of 30 days after notice thereof from the Administrative Agent to the
Borrower (which notice will be given at the request of any Lender);

(f) the Borrower or any Restricted Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Restricted Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Restricted Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(i) the Borrower or any Restricted Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Restricted Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(j) the Borrower or any Restricted Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

 

-64-



--------------------------------------------------------------------------------

(k) one or more final non-appealable judgments for the payment of money in an
aggregate amount in excess of $25,000,000 (net of (i) insurance coverage which
is reasonably expected to be paid by the insurer thereunder as confirmed by such
insurer and (ii) any indemnity payment actually received by Borrower or a
Restricted Subsidiary in connection with liabilities intended to be covered
under the Agreement for the Release of Certain Indemnification Obligations dated
as of May 26, 2004, among Holdings, the General Partner, the Borrower, and The
Williams Companies, Inc., Williams Energy Services, LLC, Williams Natural Gas
Liquids, Inc., and Williams GP LLC,) shall be rendered against the Borrower, any
Restricted Subsidiary or any combination thereof and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of the Borrower or any Subsidiary to
enforce any such judgment and is not released, vacated or fully bonded within 30
days after its attachment or levy;

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
would reasonably be expected to result in liability of the Borrower and its
Subsidiaries in an aggregate amount that would reasonably be expected to have a
Material Adverse Change; or

(m) a Change in Control shall occur,

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in clause (h) or
(i) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.

ARTICLE VIII

The Administrative Agent

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.

 

-65-



--------------------------------------------------------------------------------

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in ARTICLE IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

-66-



--------------------------------------------------------------------------------

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, with the consent of the
Borrower (which consent shall not be unreasonably withheld, conditioned or
delayed), to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

ARTICLE IX

Miscellaneous

Section 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(i) if to the Borrower, to it at One Williams Center, Suite 2800, Tulsa,
Oklahoma, 74172, Attention: Jeff Holman (Telecopy No. (918) 574-7003);

 

-67-



--------------------------------------------------------------------------------

(ii) if to the Administrative Agent, to Wachovia Bank, N.A., c/o Wachovia
Securities, 201 South College St., Charlotte, NC 28288-0680, Attention: Agency
Services (Telecopy No. (704) 383-3612) with a copy to Wachovia Bank, N.A., c/o
Wachovia Securities, 301 South College St., Charlotte, NC 28288-0760, Attention:
Shawn Young (Telecopy No. (704) 383-6647);

(iii) if to the Swingline Lender, to Wachovia Bank, N.A., c/o Wachovia
Securities, 201 South College St., Charlotte, NC 28288-0680, Attention: Agency
Services (Telecopy No. (704) 383-3612); and

(iv) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to ARTICLE II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

Section 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, the Issuing Bank or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Issuing Bank and the Lenders hereunder are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of this Agreement or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the

 

-68-



--------------------------------------------------------------------------------

Borrower and the Required Lenders or by the Borrower and the Administrative
Agent with the consent of the Required Lenders; provided that no such agreement
shall (i) increase the Commitment of any Lender without the written consent of
such Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) except as
provided in Section 2.21, postpone the scheduled date of payment of the
principal amount of any Loan or LC Disbursement, or any interest thereon, or any
fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender affected thereby, (iv) change Section 2.18(b)
or Section 2.18(c) in a manner that would alter the pro rata sharing of payments
required thereby, without the written consent of each Lender, or (v) change any
of the provisions of this Section or the definition of “Required Lenders” or any
other provision hereof specifying the number or percentage of Lenders required
to waive, amend or modify any rights hereunder or make any determination or
grant any consent hereunder, without the written consent of each Lender;
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, the Issuing Bank or the
Swingline Lender hereunder without the prior written consent of the
Administrative Agent, the Issuing Bank or the Swingline Lender , as the case may
be.

Section 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out of pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent, in connection with the syndication of the
credit facilities provided for herein, the preparation and administration of
this Agreement or any amendments, modifications or waivers of the provisions
hereof (whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, the Issuing Bank or
any Lender, including the reasonable fees, charges and disbursements of any
counsel for the Administrative Agent, the Issuing Bank or any Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement, including its rights under this Section, or in connection with
the Loans made or Letters of Credit issued hereunder, including all such
reasonable out-of pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) The Borrower shall indemnify the Administrative Agent, the Joint Book
Runners and Lead Arrangers, the Issuing Bank and each Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or Letter of Credit or the
use of the

 

-69-



--------------------------------------------------------------------------------

proceeds therefrom (including any refusal by the Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by the Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to the Borrower
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and non-appealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable un-reimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the un-reimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, the Issuing Bank or the Swingline
Lender in its capacity as such.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable not later than ten
(10) days after written demand therefor.

Section 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (b) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

-70-



--------------------------------------------------------------------------------

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee;

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund; and

(C) the Issuing Bank.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, and the assignee to each
assignment shall deliver to the Administrative Agent a processing and
recordation fee of $3,500; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

-71-



--------------------------------------------------------------------------------

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Section 2.15, Section 2.16, Section 2.17 and Section 9.03 with respect to the
period during which it was a Lender). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (2) of this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, the Issuing Bank and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05, Section 2.06(d),
Section 2.06(e), Section 2.07(b), Section 2.18(d)) or Section 9.03(c), the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until

 

-72-



--------------------------------------------------------------------------------

such payment shall have been made in full, together with all accrued interest
thereon. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

(c) (i) Any Lender may, without the consent of the Borrower, the Administrative
Agent or the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, the Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Section 2.15, Section 2.16 and Section 2.17 to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.18(c) as
though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or Section 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.17(e) as
though it were a Lender.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

Section 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with

 

-73-



--------------------------------------------------------------------------------

or pursuant to this Agreement shall be considered to have been relied upon by
the other parties hereto and shall survive the execution and delivery of this
Agreement and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, the Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Section 2.15, Section 2.16, Section 2.17 and Section 9.03 and ARTICLE VIII shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Letters of Credit and the Commitments or the termination
of this Agreement or any provision hereof.

Section 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

Section 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower against
any of and all the obligations of the Borrower now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured. The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have.

 

-74-



--------------------------------------------------------------------------------

Section 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent, the Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement
against the Borrower or its properties in the courts of any jurisdiction.

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph
(b) of this Section. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

Section 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

-75-



--------------------------------------------------------------------------------

Section 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, the Issuing Bank or any
Lender on a non-confidential basis from a source other than the Borrower. For
the purposes of this Section, “Information” means all information received from
the Borrower relating to the Borrower or its business, other than any such
information that is available to the Administrative Agent, the Issuing Bank or
any Lender on a non-confidential basis prior to disclosure by the Borrower;
provided that, in the case of information received from the Borrower after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

Section 9.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

Section 9.14. USA Patriot Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”)

 

-76-



--------------------------------------------------------------------------------

hereby notifies the Borrower that pursuant to the requirements of the Act, it is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow such Lender to identify the Borrower in accordance
with the Act.

Section 9.15. Separateness. The Lenders acknowledge that (i) the Lenders have
advanced funds to the Borrower in reliance upon the separateness of the Borrower
and the General Partner from each other and from any other Persons, including
Magellan Midstream Holdings, L.P. and the General Partner, (ii) the Borrower has
assets and liabilities that are separate from those of other Persons, including
Holdings. and the General Partner, and (iii) any claim against the Borrower
which may arise under this Agreement or the Loan Documents shall be made only
against and shall be limited to the assets of the Borrower, and that no
judgment, order or execution entered in any suit, action or proceeding, whether
legal or equitable, on this Agreement or the other Loan Documents shall be
obtained or enforced against the General Partner, Holdings or their respective
assets for the purpose of obtaining satisfaction and payment of any Indebtedness
or obligations under this Agreement or the Loan Documents, any right to proceed
against Holdings or the General Partner or their respective assets being hereby
expressly waived.. This acknowledgment is part of the consideration for the
making of the Loans and the issuance of Letters of Credit.

Section 9.16. Restricted Subsidiaries. The Borrower may, at any time, by notice
to the Administrative Agent, designate any Subsidiary as a Restricted
Subsidiary; provided, that (a) the Borrower would not be in violation of
Section 6.01 if any Indebtedness of such Subsidiary were incurred on the date of
such designation, and (b) after giving effect to such designation no Default or
Event of Default will have occurred and be continuing.

Section 9.17. No Personal Liability of Directors, Officers, Employees and
Unitholders. No director, officer, partner, employee, member or manager of the
General Partner will have any liability for any obligations of the Borrower, or
for any claim based on, in respect of, or by reason of, such obligations or
their creation. Each Lender waives and releases all such liability. This waiver
and release are part of the consideration for the making of the Loans and the
issuance of Letters of Credit.

[END OF TEXT]

 

-77-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

MAGELLAN MIDSTREAM PARTNERS, L.P., a Delaware limited partnership By:   Magellan
GP, LLC,   a Delaware limited liability company By:  

/s/ John D. Chandler

Name:   John D. Chandler Title:   Chief Financial Officer

 

Annex 1 – Page 1



--------------------------------------------------------------------------------

WACHOVIA BANK, N.A.,

individually and as Administrative Agent

By

 

/s/ Shawn Young

Name:

 

Shawn Young

Title:

 

Vice President

 

Annex 1 – Page 2



--------------------------------------------------------------------------------

SUNTRUST BANK By  

/s/ Peter Panos

Name:  

Peter Panos

Title:  

Vice President

 

Annex 1 – Page 3



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. By  

/s/ Takeshi Takahashi

Name:  

Takeshi Takahashi

Title:  

Senior Vice President & Group Head

 

Annex 1 – Page 4



--------------------------------------------------------------------------------

CITIBANK, N.A. By  

/s/ Todd J. Mogil

Name:  

Todd J. Mogil

Title:  

Attorney-In-Fact

 

Annex 1 – Page 5



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK,

a New York banking corporation

By

 

/s/ Robert C. Mertensotto

Name:

 

Robert C. Mertensotto

Title:

 

Managing Director

 

Annex 1 – Page 6



--------------------------------------------------------------------------------

LEHMAN BROTHERS BANK, FSB By  

/s/ Janine M. Shugan

Name:  

Janine M. Shugan

Title:  

Authorized Signatory

 

Annex 1 – Page 7



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC By  

/s/ Richard L. Tavrow

Name:  

Richard L. Tavrow

Title:  

Director

By  

/s/ Irja R. Otsa

Name:  

Irja R. Otsa

Title:  

Associate Director

 

Annex 1 – Page 8



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA By  

/s/ M. D. Smith

Name:  

M. D. Smith

Title:  

Agent

 

Annex 1 – Page 9



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH By  

/s/ Ming K. Chu

Name:  

Ming K. Chu

Title:  

Vice President

By  

/s/ Vincent Wong

Name:  

Vincent Wong

Title:  

Vice President

 

Annex 1 – Page 10



--------------------------------------------------------------------------------

GOLDMAN SACHS CREDIT PARTNERS, L.P.

By

 

/s/ William W. Archer

Name:

 

William W. Archer

Title:

 

Managing Director

 

Annex 1 – Page 11



--------------------------------------------------------------------------------

MERRILL LYNCH BANK USA By  

/s/ Louis Alder

Name:  

Louis Alder

Title:  

Director

 

Annex 1 – Page 12



--------------------------------------------------------------------------------

MORGAN STANLEY BANK By  

/s/ Daniel Twenge

Name:  

Daniel Twenge

Title:  

Vice President

 

Annex 1 – Page 13



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA

By

 

/s/ David A. McCluskey

Name:

 

David A. McCluskey

Title:

 

Authorized Signatory

 

Annex 1 – Page 14